


Exhibit 10.48

 

CONFIDENTIAL TREATMENT

 

 

CREDIT AGREEMENT

 

dated as of

 

November 20, 2012,

 

among

 

CUBIST PHARMACEUTICALS, INC.,
as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

ROYAL BANK OF CANADA,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

RBC CAPITAL MARKETS*
and
HSBC BANK USA, N.A.
as Joint Lead Arrangers and Joint Bookrunners,

 

HSBC BANK USA, N.A.,
as Syndication Agent,

 

and

 

BANK OF AMERICA, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.,
RBS CITIZENS, NATIONAL ASSOCIATION
and
SOVEREIGN BANK N.A.,
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

*Confidential Treatment Requested.  Omitted portions filed with the Securities
and Exchange Commission (the “Commission”).

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

1

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

29

Section 1.03

Terms Generally

29

Section 1.04

Accounting Terms; GAAP

29

Section 1.05

Currency Translation

30

Section 1.06

Letter of Credit Amounts

30

Section 1.07

Pro Forma Calculations

30

ARTICLE II

THE CREDITS

30

Section 2.01

Commitments

30

Section 2.02

Loans and Borrowings

30

Section 2.03

Requests for Borrowings

31

Section 2.04

Swing Line Loans

32

Section 2.05

Letters of Credit

34

Section 2.06

Funding of Borrowings

39

Section 2.07

Interest Elections

40

Section 2.08

Termination and Reduction of Commitments

41

Section 2.09

Repayment of Loans; Evidence of Debt

41

Section 2.10

Prepayment of Loans

42

Section 2.11

Fees

43

Section 2.12

Interest

44

Section 2.13

Alternate Rate of Interest

45

Section 2.14

Increased Costs

45

Section 2.15

Break Funding Payments

46

Section 2.16

Taxes

47

Section 2.17

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

51

Section 2.18

Mitigation Obligations; Replacement of Lenders

52

Section 2.19

Defaulting Lenders

53

Section 2.20

Illegality

55

ARTICLE III

REPRESENTATIONS AND WARRANTIES

55

Section 3.01

Organization; Powers

55

Section 3.02

Authorization; Enforceability

56

Section 3.03

Governmental Approvals; No Conflicts

56

Section 3.04

Financial Condition; No Material Adverse Effect

56

Section 3.05

Properties

57

Section 3.06

Litigation and Environmental Matters

57

Section 3.07

Compliance with Laws and Agreements

57

Section 3.08

Investment Company Status

58

Section 3.09

Taxes

58

Section 3.10

ERISA; Labor Matters

58

Section 3.11

Disclosure; No Undisclosed Liabilities

58

Section 3.12

Subsidiaries

59

Section 3.13

Intellectual Property; Licenses, Etc.

59

Section 3.14

Solvency

59

Section 3.15

Federal Reserve Regulations

59

Section 3.16

PATRIOT ACT; FCPA

60

Section 3.17

Use of Proceeds

60

Section 3.18

Security Interests

60

Section 3.19

Insurance

60

Section 3.20

No Default

60

Section 3.21

OFAC

60

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

Page

 

 

ARTICLE IV

CONDITIONS

61

Section 4.01

Effective Date

61

Section 4.02

Each Credit Event

62

ARTICLE V

AFFIRMATIVE COVENANTS

63

Section 5.01

Financial Statements and Other Information

63

Section 5.02

Notices of Material Events

65

Section 5.03

Information Regarding Collateral

66

Section 5.04

Existence; Conduct of Business

66

Section 5.05

Payment of Taxes, etc.

66

Section 5.06

Maintenance of Properties

66

Section 5.07

Insurance

66

Section 5.08

Books and Records; Inspection and Audit Rights

67

Section 5.09

Compliance with Laws

67

Section 5.10

Use of Proceeds and Letters of Credit

68

Section 5.11

Additional Subsidiaries

68

Section 5.12

Further Assurances

68

Section 5.13

Certain Post-Closing Obligations

69

Section 5.14

Payment of Obligations

69

Section 5.15

Compliance with Environmental Laws

69

Section 5.16

Compliance with ERISA

69

Section 5.17

Maintenance of Cubicin Intellectual Property

69

ARTICLE VI

NEGATIVE COVENANTS

69

Section 6.01

Indebtedness; Certain Equity Securities

69

Section 6.02

Liens

72

Section 6.03

Fundamental Changes; Sale-Leasebacks

75

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

76

Section 6.05

Asset Sales

79

Section 6.06

Restricted Payments; Certain Payments of Indebtedness

81

Section 6.07

Transactions with Affiliates

84

Section 6.08

Restrictive Agreements

84

Section 6.09

Amendment of Junior Financing and Organizational Documents

85

Section 6.10

Interest Coverage Ratio

85

Section 6.11

Total Leverage Ratio

85

Section 6.12

Changes in Fiscal Periods

85

Section 6.13

Maximum Capital Expenditures

86

ARTICLE VII

EVENTS OF DEFAULT

86

Section 7.01

Events of Default

86

ARTICLE VIII

ADMINISTRATIVE AGENT

89

Section 8.01

Appointment and Authority

89

Section 8.02

Rights as a Lender

89

Section 8.03

Exculpatory Provisions

89

Section 8.04

Reliance by Administrative Agent

90

Section 8.05

Delegation of Duties

91

Section 8.06

Resignation of Administrative Agent

91

Section 8.07

Non-Reliance on Administrative Agent and Other Lenders

91

Section 8.08

No Other Duties, Etc.

92

Section 8.09

Administrative Agent May File Proofs of Claim

92

Section 8.10

No Waiver; Cumulative Remedies; Enforcement

92

Section 8.11

Withholding Taxes

93

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(continued)

 

 

 

 

Page

 

 

 

 

Section 8.12

Lender

 

93

ARTICLE IX

MISCELLANEOUS

 

94

Section 9.01

Notices

 

94

Section 9.02

Waivers; Amendments

 

95

Section 9.03

Expenses; Indemnity; Damage Waiver

 

98

Section 9.04

Successors and Assigns

 

100

Section 9.05

Survival

 

104

Section 9.06

Counterparts; Integration; Effectiveness

 

105

Section 9.07

Severability

 

105

Section 9.08

Right of Setoff

 

105

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process

 

106

Section 9.10

WAIVER OF JURY TRIAL

 

106

Section 9.11

Headings

 

107

Section 9.12

Confidentiality

 

107

Section 9.13

USA Patriot Act

 

108

Section 9.14

Judgment Currency

 

108

Section 9.15

Release of Liens and Guarantees

 

108

Section 9.16

No Advisory or Fiduciary Responsibility

 

109

Section 9.17

Interest Rate Limitation

 

110

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

SCHEDULE 2.01

—

Commitments

SCHEDULE 3.03

—

Governmental Approvals

SCHEDULE 3.05

—

Owned Real Property

SCHEDULE 3.06

—

Litigation and Environmental Matters

SCHEDULE 3.12

—

Subsidiaries

SCHEDULE 5.13

—

Certain Post-Closing Obligations

SCHEDULE 6.01

—

Existing Indebtedness

SCHEDULE 6.02

—

Existing Liens

SCHEDULE 6.04(e)

—

Existing Investments

SCHEDULE 6.04(x)

—

Identified Projects

SCHEDULE 6.05(r)

—

Specified Dispositions

SCHEDULE 6.07

—

Existing Affiliate Transactions

SCHEDULE 6.08

—

Existing Restrictions

SCHEDULE 9.01

—

Notices

 

EXHIBITS:

 

 

EXHIBIT A

—

Form of Assignment and Assumption

EXHIBIT B

—

Form of Guarantee Agreement

EXHIBIT C

—

Form of Perfection Certificate

EXHIBIT D

—

Form of Collateral Agreement

EXHIBIT E-1

—

Form of Closing Certificate

EXHIBIT E-2

—

Form of Solvency Certificate

EXHIBIT F

—

Form of Intercompany Note

EXHIBIT G

—

Form of United States Tax Compliance Certificate

EXHIBIT H

—

Form of Borrowing Request

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of November 20, 2012 (this “Agreement”), among CUBIST
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), the LENDERS
party hereto, ROYAL BANK OF CANADA as an Issuing Bank and the Swingline Lender,
and ROYAL BANK OF CANADA, as Administrative Agent.

 

The parties hereto agree as follows:

 

Article I
Definitions

 

Section 1.01          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing
denominated in dollars for any Interest Period, an interest rate per annum equal
to (i) the Eurodollar Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate.

 

“Administrative Agent” means Royal Bank of Canada, in its capacity as
administrative agent and collateral agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate
determined on such date (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1%.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate,
respectively.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

1

--------------------------------------------------------------------------------


 

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or the Swingline Lender at any time, the sum of (a) the aggregate
amount of all Letters of Credit issued by such Person in its capacity as an
Issuing Bank (if applicable) that remains available for drawing at such time,
(b) the aggregate amount of all LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the Borrower at such time and (c) the aggregate principal amount
of all Swingline Loans made by such Person in its capacity as a Swingline Lender
(if applicable) outstanding at such time.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Revolving Lender’s Revolving Commitment at such time (or, if the Revolving
Commitments have terminated or expired, such Revolving Lender’s share of the
total Revolving Exposure at that time); provided that, at any time any Revolving
Lender shall be a Defaulting Lender, “Applicable Percentage” shall mean the
percentage of the total Revolving Commitments (disregarding any such Defaulting
Lender’s Revolving Commitment) represented by such Revolving Lender’s Revolving
Commitment.  If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
total Revolving Exposure at that time, giving effect to any assignments pursuant
to this Agreement and to any Lender’s status as a Defaulting Lender at the time
of determination.

 

“Applicable Rate” means the following percentages per annum, based upon the
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.01(c):

 

Pricing

 

 

 

Eurodollar Rate

 

Alternate Base Rate

 

Tier

 

Total Leverage Ratio

 

Loans

 

Loans

 

 

 

 

 

 

 

 

 

1

 

< 1.25:1.00

 

2.25

%

1.25

%

 

 

 

 

 

 

 

 

2

 

> 1.25:1.00 but < 2.25:1.00

 

2.50

%

1.50

%

 

 

 

 

 

 

 

 

3

 

> 2.25:1.00

 

2.75

%

1.75

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 5.01(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 5.01(c).  The Applicable Rate in effect
from the Closing Date through the first Business Day immediately following the
date a Compliance Certificate is required to be delivered pursuant to
Section 5.01(c) for the fiscal quarter ending December 31, 2012 shall be
determined based upon Pricing Tier 2.

 

In the event that any financial statement or compliance certificate delivered
pursuant to Section 5.01 is inaccurate (but only so long as such inaccuracy is
discovered while this Agreement is in effect or within 45 days of the
termination of the Revolving Commitments), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Administrative
Agent a corrected financial statement and a corrected compliance certificate for
such Applicable Period, (ii) the Applicable Margin shall be determined based on
the corrected compliance certificate for such Applicable Period and (iii) the
Borrower shall immediately pay to the Administrative Agent (for the account of
the Lenders during the Applicable Period or their successors and assigns) the

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

2

--------------------------------------------------------------------------------


 

accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period.  This paragraph shall not limit the rights of
the Administrative Agent or the Lenders with respect to Section 2.12(c) and
Article VII hereof.

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower as of December 31, 2009, 2010 and 2011 and the related consolidated
statements of earnings and cash flows of the Borrower for each year in the three
year period ended December 31, 2011, including the notes thereto.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the preamble.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) Swingline Loans.

 

“Borrowing Minimum” means (a) in the case of a Eurodollar Borrowing, $1,000,000,
(b) in the case of an ABR Borrowing, $500,000 and (c) in the case of Swingline
Loans, $500,000.

 

“Borrowing Multiple” means (a) in the case of a Eurodollar Borrowing, $500,000,
(b) in the case of an ABR Borrowing, $100,000 and (c) in the case of Swingline
Loans, $100,000.

 

“Borrowing Request” means a request by the Borrower, substantially in the form
of Exhibit H, for a Borrowing in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

3

--------------------------------------------------------------------------------


 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability
(including that portion of Capital Lease Obligations which is capitalized on a
consolidated balance sheet in accordance with GAAP, but excluding any amount
representing capitalized interest)), by the Borrower and Subsidiaries during
that period that, in conformity with GAAP, are or should be included in
“purchases of property, plant or equipment”, “capital expenditures” or
comparable items reflected in the consolidated statement of cash flows of the
Borrower and Subsidiaries, but excluding (i) in each case except as expressly
prohibited by this Agreement, (a) any Permitted Acquisition and (b) any
expenditure described above to the extent financed (x) with Net Proceeds or
trade-ins of existing property or equipment or (y) by a Person other than the
Borrower or a Subsidiary and for which none of the Borrower or a Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period) other than rent and similar or related obligations,
(ii) any expenditure described above relating to the construction or acquisition
of any property which has been transferred to a Person other than the Borrower
or any Subsidiary pursuant to a sale-leaseback transaction permitted under
Section 6.03 and (iii) interest capitalized during such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.  For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Cash Management Obligations” means obligations of the Borrower or any of its
Subsidiaries in respect of any overdraft and related liabilities arising from
treasury, depository, credit card, purchasing card and cash management services
or any automated clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“Change in Control” means:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a person or group shall be deemed to have “beneficial
ownership” of all Equity Interests that such person or group has the right to
acquire, so long as such right is exercisable immediately (such right, an
“option right”)), directly or indirectly of more than thirty-five percent (35%)
of the Voting Equity Interests of the Borrower;

 

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

4

--------------------------------------------------------------------------------

 

first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body;

 

(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, directly or indirectly, control over more
than thirty-five percent (35%) of the Voting Equity Interests of the Borrower;
or

 

(d)           the occurrence of a “Change in Control” or similar event, however
denominated, as defined in the documentation governing any Junior Financing that
is Material Indebtedness if the effect of such event is to permit the holders of
such Material Indebtedness to require such Indebtedness to be repaid or
repurchased.

 

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
Requirement of Law after the date of this Agreement, (b) any change in any rule,
regulation, treaty or other Requirement of Law or in the administration,
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans, (b) any Commitment, refers to whether such Commitment is a
Revolving Commitment or Swingline Commitment, and (c) any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular
Class of Loans or Commitments.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all assets of any Loan Party, whether real or
personal, tangible or intangible, on which Liens are, or are purported to be,
granted pursuant to the Security Documents as security for the Secured
Obligations.  Notwithstanding the foregoing or any contrary provision herein or
in any other Loan Document, Collateral shall not include (i) more than 65% of
the total combined voting power of all classes of Equity Interests entitled to
vote in or of any Foreign Subsidiary,  (ii) any assets of any Foreign Subsidiary
or (iii) any asset which would subject any Loan Party to any adverse Tax
consequence due to the application of Section 956 of the Code.

 

“Collateral Agreement” means the Collateral Agreement among the Borrower, each
other Loan Party and the Administrative Agent, substantially in the form of
Exhibit D.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           the Administrative Agent shall have received from (i) the Borrower
and each of its Subsidiaries (other than any Excluded Subsidiary), either (x) a
counterpart of the

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

5

--------------------------------------------------------------------------------


 

Guarantee Agreement duly executed and delivered on behalf of such Person or
(y) in the case of any Person that becomes a Loan Party after the Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Guarantee Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person, (ii) the Borrower and each Subsidiary Loan Party
either (x) a counterpart of the Collateral Agreement duly executed and delivered
on behalf of such Person or (y) in the case of any Person that becomes a Loan
Party after the Effective Date (including by ceasing to be an Excluded
Subsidiary), a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person, in each case
under this clause (a) together with, in the case of any such Loan Documents
executed and delivered after the Effective Date, at the reasonable request of
the Administrative Agent for any Material Subsidiary, opinions of the type
referred to in Section 4.01(b) and (iii) the Borrower, a completed Perfection
Certificate, duly executed and delivered by the Borrower;

 

(b)           all outstanding Equity Interests of the Borrower and each of its
Subsidiaries (other than any Equity Interests constituting Excluded Assets)
owned by or on behalf of any Loan Party, shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received
certificates or other instruments representing all such Equity Interests (if
any), together with undated stock powers or other instruments of transfer with
respect thereto endorsed in blank;

 

(c)           if any Indebtedness for borrowed money of the Borrower or any of
its Subsidiaries in a principal amount of $1,000,000 or more is owing by such
obligor to any Loan Party, such Indebtedness shall be evidenced by a promissory
note that shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

 

(d)           all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements, required by the Security
Documents, Requirements of Law or reasonably requested by the Administrative
Agent to be filed, delivered, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and

 

(e)           subject to the requirements of Section 5.12(b), the Administrative
Agent shall have received (i) counterparts of a Mortgage with respect to each
Mortgaged Property duly executed and delivered by the record owner of such
Mortgaged Property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a first priority Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such endorsements, coinsurance and reinsurance as the Administrative Agent
may reasonably request, (iii) if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board of Governors, and (iv) such legal
opinions as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

6

--------------------------------------------------------------------------------


 

creation or perfection of pledges of or security interests in, or the obtaining
of title insurance, legal opinions or other deliverables with respect to,
particular assets of the Loan Parties, or the provision of Guarantees by any
Subsidiary of the Borrower, if, and for so long as the Administrative Agent and
the Borrower reasonably agree in writing that, the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
title insurance, legal opinions or other deliverables in respect of such assets,
or providing such Guarantees, shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (b) Liens required to be granted from time to
time pursuant to the term “Collateral and Guarantee Requirement” shall be
subject to exceptions and limitations set forth in the Security Documents and
Liens permitted hereunder, (c) in no event shall any Loan Party be required to
complete any filings or other action with respect to the perfection of security
interests in any jurisdiction outside of the United States, (d) no action to
perfect a security interest in motor vehicles and other assets subject to
certificates of title shall be required other than the filing of a financing
statement under the Uniform Commercial Code (e) in no event shall the Collateral
include (i) any Excluded Assets or (ii) the Equity Interests of any Person to
the extent not permitted or restricted by the terms of such Person’s
organizational documents or other agreements with holders of such Equity
Interests; provided that such Equity Interest shall cease to be excluded from
Collateral at such time as such prohibition ceases to be in effect and (f) none
of Borrower or any of its Subsidiaries shall be required to provide any
guarantee, pledge or asset support arrangement that would subject Borrower or
any Subsidiary to any adverse Tax consequence due to the application of
Section 956 of the Code.  The Administrative Agent may grant extensions of time
for the creation and perfection of security interests in or the obtaining of
title insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Effective Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Effective Date) where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents.

 

“Commitment” means (a) with respect to any Lender, its Revolving Commitment and
(b) with respect to any Swingline Lender, its Swingline Commitment.

 

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01(c).

 

“Consolidated Amortization Expense” means, for any period, the amortization
expenses of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, including the amortization of
long-term contingent consideration.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense payable in cash with respect to (a) borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
plus (b) the portion of rent expense with respect to such period under Capital
Leases that is treated as interest in accordance with GAAP plus (c) the implied
interest component of Synthetic Leases with respect to such period.

 

“Consolidated Depreciation Expense” means, for any period, the depreciation
expenses of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by:

 

(a)           adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income and without
duplication:

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

7

--------------------------------------------------------------------------------


 

(i)         Consolidated Interest Expense for such period;

 

(ii)        Consolidated Tax Expense for such period;

 

(iii)       Consolidated Amortization Expense for such period;

 

(iv)       Consolidated Depreciation Expense for such period;

 

(v)        fees, expenses, financing costs, restructuring charges (certified by
a Financial Officer (including a reasonably detailed calculation thereof) as
identifiable and factually supportable in the good faith judgment of the
Borrower) and severance costs incurred or paid in connection with any business
restructuring to the extent included in a footnote or as a separate line item on
the financial statements of Borrower and, in either case, required to be
expensed under GAAP; provided that the aggregate amount added to Consolidated
EBITDA pursuant to this clause (iv) shall not exceed 10.0% of Consolidated
EBITDA for any period of four fiscal quarters (prior to giving effect to any
such add-back);

 

(vi)       the aggregate amount of all other non-cash charges, expenses or
losses reducing Consolidated Net Income (excluding any non-cash charge, expense
or loss that results in an accrual of a reserve for cash charges in any future
period and any non-cash charge, expense or loss relating to write-offs,
write-downs or reserves with respect to accounts or inventory) for such period;

 

(vii)      acquired in-process research and development expenditures that reduce
Net Income at the time of or immediately following the acquisition thereof, in a
Permitted Acquisition or otherwise;

 

(viii)     any amortization or write-down of intangible assets;

 

(ix)       non-cash expenses related to equity-based compensation;

 

(x)        expenses attributable to non-controlling or minority interests;

 

(xi)       extraordinary losses and unusual or non-recurring losses; provided
that the aggregate amount added to Consolidated EBITDA pursuant to this clause
(xi) shall not exceed 10.0% of Consolidated EBITDA for any period of four fiscal
quarters (prior to giving effect to any such add-back);

 

(xii)      losses from the sale of assets (other than sales of inventory in the
ordinary course of business) permitted by Section 6.05;

 

(xiii)     purchase accounting adjustments resulting from Permitted
Acquisitions;

 

(xiv)    fees, expenses and other transaction costs with respect to actual or
proposed Permitted Acquisitions and other Investments permitted by Section 6.04,
Dispositions permitted by Section 6.05, Indebtedness incurrence permitted by
Section 6.01 and issuance of Equity Interests by the Borrower; and

 

(xv)     charges or losses that could reasonably be expected to be reimbursed or
covered by insurance policies or contractual indemnities and not disputed by the
insurer or contractual indemnitor thereunder;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

8

--------------------------------------------------------------------------------


 

(b)           and subtracting therefrom, in each case only to the extent (and in
the same proportion) included in determining such Consolidated Net Income and
without duplication:

 

(i)         the aggregate amount of all non-cash income or gains increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business or any non-cash income or gains
to be received in cash in any future period) for such period;

 

(ii)        income created by or relating to contingent consideration in
connection with a business or asset sold, transferred or otherwise disposed of
to the extent recognized as revenue under GAAP;

 

(iii)       extraordinary gains and unusual or non-recurring gains; and

 

(iv)       income attributable to non-controlling or minority interests.

 

in each case, as determined on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with Indebtedness (including capitalized interest) or in connection
with the net losses under Swap Agreements with respect to interest rate risk, in
each case to the extent treated as interest in accordance with GAAP, including
(a) the portion of rent expense with respect to such period under Capital Leases
that is treated as interest in accordance with GAAP and (b) the implied interest
component of Synthetic Leases with respect to such period.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income (excluding (a) income or loss
from discontinued operations that have been sold and (b) extraordinary items)
for such period.

 

“Consolidated Tax Expense” means, for any period, the tax expense of the
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Total Assets” means, the consolidated total assets of the Borrower
and its Subsidiaries as set forth on the consolidated balance sheet of the
Borrower as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 5.01(a) and (b).

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP) consisting only of Indebtedness for borrowed money, unreimbursed
obligations under drawn letters of credit, obligations in respect of Capitalized
Leases and debt obligations evidenced by bonds, debentures, notes or similar
instruments (other than bonds, debentures, notes or instruments representing
obligations of the type described in Section 6.01(xvi)).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

9

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Revolving Loans or participations in respect of Letters of Credit or
Swingline Loans, within three Business Days of the date required to be funded by
it hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement or provided any written
notification to any Person to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in writing or public statement) cannot be satisfied),
(c) has failed, within three Business Days after request by the Administrative
Agent (whether acting on its own behalf or at the reasonable request of the
Borrower), to confirm in a manner satisfactory to the Administrative Agent and
the Borrower that it will comply with its funding obligations (provided, that if
such Lender is deemed a Defaulting Lender for failure to comply with the
provisions of this clause and thereafter such Lender so confirms, such Lender
shall no longer be a Defaulting Lender pursuant to the terms of this clause
(c)), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment, unless, in the case of this clause (d), the
Borrower and the Administrative Agent are reasonably satisfied that such Lender
will remain capable of performing its obligations hereunder; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders in accordance with the terms hereof.

 

“Disposition” has the meaning assigned to such term in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

10

--------------------------------------------------------------------------------


 

(a)           matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

 

(b)           is convertible or exchangeable, either mandatorily or at the
option of the holder thereof, for Indebtedness or Equity Interests (other than
solely for Equity Interests in such Person that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests); or

 

(c)           is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
such Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof;

 

in each case, on or prior to the date 91 days after the Maturity Date; provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Loan Document Obligations
that are accrued and payable, the cancellation or expiration of all Letters of
Credit and the termination of the Commitments and (ii) if an Equity Interest in
any Person is issued pursuant to any plan for the benefit of employees of the
Borrower (or any direct or indirect parent thereof) or any of its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
a Disqualified Equity Interest solely because it may be required to be
repurchased by the Borrower (or any direct or indirect parent company thereof)
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Effective Date” means the date of this Agreement.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than the Borrower, any Affiliate
of the Borrower or any of their subsidiaries), other than, in each case, a
natural person.

 

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees and other applicable Requirements of Law,
and all applicable injunctions or binding agreements issued, promulgated or
entered into by or with any Governmental Authority, in each instance relating to
the protection of the environment, to preservation or reclamation of natural
resources, to Release or threatened Release of any Hazardous Material or to the
extent relating to exposure to Hazardous Materials, to health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of the Borrower or any of its Subsidiaries directly or indirectly
resulting from or based upon (a) any actual or alleged violation of any
Environmental Law or permit, license or approval issued thereunder,
(b) Environmental Laws and the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

11

--------------------------------------------------------------------------------


 

threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is also treated as a single employer under
Section 414(m) and (o) of the Code.

 

“ERISA Event” means (a) a “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which notice is waived); (b) the failure by any Plan to satisfy the
minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived (unless
such failure is corrected by the final due date for the plan year for which such
failure occurred); (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that a Plan is, or is
expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by a Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by a Loan Party or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by a Loan Party or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from a Loan Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or, in “endangered
status” or “critical status”, within the meaning of Section 305(b) of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

 

“Eurodollar Rate” means,

 

(a)           for any Interest Period with respect to a Eurodollar Borrowing,
the rate of interest per annum, expressed on the basis of a year of 360 days,
determined by the Administrative Agent, which is equal to the offered rate that
appears on the page of the Reuters LIBOR01 screen (or any successor thereto as
may be reasonably selected by the Administrative Agent) that displays an average
British Bankers Association Interest Settlement Rate (or any successor index)
for deposits in dollars with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or

 

(b)           if the rates referenced in the preceding subsection (a) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest, expressed on a basis of 360 days at which deposits in Dollars for
delivery on the first day of such Interest Period

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

12

--------------------------------------------------------------------------------


 

in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by the Administrative Agent and with a term and
amount comparable to such Interest Period and principal amount of such
Eurodollar Rate Loan as would be offered by the Administrative Agent’s London
Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Excluded Assets” has the meaning specified in the Collateral Agreement.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by applicable Law or material
contractual obligation existing on the Closing Date (or in the case of any
future acquisition, of the acquired company and as in effect as of the closing
date of such acquisition and not entered into in contemplation thereof) from
providing a Guaranty or if such Guaranty would require governmental (including
regulatory) consent, approval, license or authorization to grant such Guaranty
or third party consent to grant such Guaranty for so long as such prohibition
remains in effect, and (d) any other Subsidiary excused from becoming a Loan
Party pursuant to the last paragraph of the definition of the term “Collateral
and Guarantee Requirement”.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) any Taxes measured by or imposed on such recipient’s net or
overall gross income or profits (however denominated), franchise Taxes and
similar Taxes by (i) the laws of the United States of America, (ii) the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or (iii) any other jurisdiction as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than a connection arising solely from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Documents); (b) any branch
profits Tax imposed by the United States of America or any similar Tax imposed
by any other jurisdiction described in clause (a) above; (c) any withholding Tax
that is attributable to a recipient’s failure to comply with Section 2.16(e);
(d) any Taxes imposed under FATCA; and (e) except in the case of an assignee
pursuant to a request by the Borrower under Section 2.18 hereto, any Taxes that
is (or would be) imposed on amounts payable to or for the account of such Person
(including a law with a delayed effective date) due to a Requirement of Law in
effect at the time the Administrative Agent, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document becomes a party
hereto, designates a new lending office, except to the extent that such
recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax under Section 2.16(a).

 

“fair market value” means with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended version that is substantially comparable), and any
applicable Treasury regulation promulgated thereunder or published
administrative guidance implementing such Sections whether such

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

13

--------------------------------------------------------------------------------


 

Treasury regulation or published administrative guidance is in existence on the
date hereof or promulgated or published thereafter.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided, that (a), if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated as of October 15, 2012, between Royal
Bank of Canada and the Borrower.

 

“Financial Officer” means the chief financial officer, deputy chief financial
officer, principal accounting officer, treasurer, controller or similar officer
of the Borrower or any applicable Subsidiary.

 

“Financial Performance Covenants” means the covenants set forth in Sections 6.10
and 6.11.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Foreign Subsidiary” means (i) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia, (ii) any Subsidiary that is a disregarded entity or
partnership for U.S. federal income Tax purposes, substantially all of the
assets of which consist of Equity Interests and intercompany debt in one or more
Subsidiaries described in clause (i) of this definition and (iii) any Subsidiary
of a Subsidiary described in clause (i).

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any such group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Bank for International Settlements and
the Basel Committee on Banking Supervision) and any supra-national bodies such
as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof for the purpose of assuring the owner of such Indebtedness
of the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

14

--------------------------------------------------------------------------------

 

capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Effective Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined in good faith by a Financial
Officer.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantee Agreement” means the Master Guarantee Agreement among each Guarantor,
the Borrower and the Administrative Agent, substantially in the form of
Exhibit B.

 

“Guarantor” means each Subsidiary (other than an Excluded Subsidiary).

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.

 

“Identified Projects” means the projects listed on Schedule 6.04(x).

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary. 
As of the Effective Date, the Borrower has no Immaterial Subsidiaries.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) trade accounts payable in the
ordinary course of business, (ii) any earn-out obligation until such obligation
is not paid after becoming due and payable or such obligation is reflected on
the balance sheet in accordance with GAAP and (iii) accruals for payroll and
other liabilities accrued in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all net obligations
of such Person under Swap Agreements, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
obligations of such Person with respect to the redemption, repurchase,
repayment, return of capital or other similar obligations in respect of
Disqualified Equity Interests; provided that the term “Indebtedness” shall not
include deferred or prepaid revenue.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.  The amount of Indebtedness of any Person
shall for purposes of clause (e) above (unless such Indebtedness has been
assumed by such Person) be deemed to be equal to the lesser of

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

15

--------------------------------------------------------------------------------


 

(A) the aggregate unpaid amount of such Indebtedness and (B) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Interest Coverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Cash Interest
Expense for such Test Period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing, as applicable, and ending on the date that is one,
two, three or six months thereafter as selected by the Borrower in its Borrowing
Request (or, if agreed to by each Lender participating therein and elected by
the Borrower, nine or twelve months); provided that

 

(a)           if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,

 

(b)           any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month at the end of such Interest Period and

 

(c)           no Interest Period shall extend beyond the Maturity Date.  For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

16

--------------------------------------------------------------------------------


 

property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.  The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (b) any Investment in the form of a Guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer, (c) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value of such Equity Interests or other
property as of the time of the transfer, minus any payments actually received by
such investor representing a return of capital of, or dividends or other
distributions in respect of, such Investment (to the extent such payments do not
exceed, in the aggregate, the original amount of such Investment), but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment, and (d) any Investment (other than any Investment referred to
in clause (a), (b) or (c) above) by the specified Person in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness or other securities of any other Person shall be the original cost
of such Investment (including any Indebtedness assumed in connection therewith),
plus (i) the cost of all additions thereto and minus (ii) the amount of any
portion of such Investment that has been repaid to the investor in cash as a
repayment of principal or a return of capital and of any cash payments actually
received by such investor representing dividends or other distributions in
respect of such Investment (to the extent the amounts referred to in clause
(ii) do not, in the aggregate, exceed the original cost of such Investment plus
the costs of additions thereto), but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment.  For purposes of
Section 6.04, if an Investment involves the acquisition of more than one Person,
the amount of such Investment shall be allocated among the acquired Persons in
accordance with GAAP; provided that pending the final determination of the
amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by a Financial Officer.

 

“IP Collateral” has the meaning specified in the Collateral Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means (a) Royal Bank of Canada and (b) each Lender that shall
have become an Issuing Bank hereunder as provided in Section 2.05(k) (other than
any Person that shall have ceased to be an Issuing Bank as provided in
Section 2.05(l)), each in its capacity as an issuer of Letters of Credit
hereunder.  Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

 

“Junior Financing” means any unsecured, junior secured or subordinated Material
Indebtedness incurred under Sections 6.01(vii) or 6.01(viii), and any Permitted
Refinancing thereof.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

17

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time.  The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time. 
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP (or any successor provision
thereto), such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time.

 

“Lead Arranger” means RBC Capital Markets and HSBC BANK USA, N.A., in their
respective capacities as Joint Lead Arrangers and Co-Bookrunners.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, in
each case, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement other than any such letter of credit that shall have ceased to be a
“Letter of Credit” outstanding hereunder pursuant to Section 9.05.

 

“Letter of Credit Sublimit” means an amount equal to $15,000,000.  The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

 

“Loan Documents” means (i) this Agreement, (ii) the Guarantee Agreement,
(iii) the Collateral Agreement, (iv) the other Security Documents, (v) solely
for purposes of Article VII, the Fee Letter, (vi) except for purposes of
Section 9.02, any promissory notes delivered pursuant to Section 2.09(e) and
(vii) each document or instrument executed in connection with this Agreement and
designated by the Borrower and the Administrative Agent as a “Loan Document”.

 

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the Revolving Loans and Swingline Loans made by the Lenders to the
Borrower pursuant to this Agreement.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Maintenance Capital Expenditures” shall mean all Capital Expenditures made by
the Borrower and its Restricted Subsidiaries in connection with the maintenance
and/or repair of fixed assets, plant and equipment of the Borrower or any of its
Restricted Subsidiaries.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

18

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any event, circumstance or condition that has
had, or could reasonably be expected to have, a materially adverse effect on
(a) the business, property, assets, financial condition, or results of
operations of the Borrower and its Subsidiaries, taken as a whole, (b) the
ability of the Borrower and the other Loan Parties, taken as a whole, to perform
their payment obligations under the Loan Documents, (c) the rights and remedies
of the Administrative Agent and the Lenders under the Loan Documents or (d) a
material adverse effect on the Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the priority of such Liens.

 

“Material Foreign Subsidiary” means each Foreign Subsidiary that is a Material
Subsidiary.

 

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or net obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $20,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means each Subsidiary of the Borrower that, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), had
(i) total assets in an amount greater than or equal to 2.5% of the amount of
Consolidated Total Assets of the Borrower and its Subsidiaries or
(ii) Consolidated EBITDA for the Test Period ending on such date in an amount
greater than or equal to 2.5% of the amount of total Consolidated EBITDA of the
Borrower and its Subsidiaries; provided that no Subsidiary shall be excluded as
a Material Subsidiary until, and for so long as, the Borrower shall have
designated such Subsidiary’s status as such in writing to the Administrative
Agent; and provided further that no Subsidiary shall be excluded as a Material
Subsidiary if the total assets or Consolidated EBITDA of such Subsidiary, taken
together with the total assets and Consolidated EBITDA of all other Subsidiaries
then excluded as Material Subsidiaries, exceeds 5.0% of Consolidated Total
Assets or Consolidated EBITDA, as the case may be, of the Borrower and its
Subsidiaries.

 

“Maturity Date” means November 20, 2015.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means, subject to Section 5.12(b), a mortgage, deed of trust,
assignment of leases and rents or other security document granting to the
Administrative Agent for the benefit of the Lenders a Lien on any Mortgaged
Property to secure the Secured Obligations.  Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

 

“Mortgage Trigger Event” has the meaning assigned to such term in
Section 5.12(b).

 

“Mortgaged Property” means the real property and the improvements thereto owned
by a Loan Party with respect to which a Mortgage is granted to the
Administrative Agent for the benefit of the Lenders pursuant to Section 5.11 or
Section 5.12.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

19

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, subject to the provisions of Title IV of ERISA to
which a Loan Party or any ERISA Affiliate is an “employer” as defined in
Section 3(5) of ERISA.

 

“Net Proceeds” means (a) with respect to any Disposition or Casualty Event, the
cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of, in
the case of Dispositions, (i) selling expenses (including reasonable broker’s
fees or commissions, legal fees, transfer and similar taxes payable by the
Borrower or its Subsidiaries to any unaffiliated third-party as a direct
consequence such Disposition), (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustment associated with such Disposition; provided that, to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds, and (iii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money (other than the Obligations) which is secured by the asset sold
in such Disposition and which is required to be repaid with such proceeds (other
than any such Indebtedness assumed by the purchaser of such asset); provided,
however, that, if (x) the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower to the Administrative Agent within five Business Days
after receipt of any such Net Cash Proceeds setting forth the Borrower’s intent
to reinvest such proceeds in productive assets of a kind then used or usable in
the business of the Borrower and the Subsidiaries within one year of receipt of
such proceeds (and, in the case of any commitment to reinvest, such proceeds are
so reinvested within 180 days after the end of such one year period) and (y) no
Default or Event of Default shall have occurred and be continuing at the time
such certificate is delivered, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used at the end of such one-year period, at
which time such proceeds shall be deemed to be Net Cash Proceeds; and (b) with
respect to any issuance or disposition of Indebtedness, the cash proceeds
thereof, net of all taxes and customary fees, commissions, costs and other
expenses (including repurchase obligations to the extent reserved in accordance
with GAAP) incurred in connection therewith.

 

“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP, (b) all
non-cash losses from Investments recorded using the equity method, (c) all
Non-Cash Compensation Expenses, (d) non-cash foreign exchange transaction gains
and losses (e) mark-to-market charges and write-downs with respect to hedging
and interest rate protection agreements, and (f) other non-cash charges
(provided, in each case, that if any non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of any prepaid cash item that
was paid in a prior period).

 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of Equity Interest-based awards, partnership
interest-based awards and similar incentive based compensation awards or
arrangements.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Non-Loan Party Investment Amount” means, at any time, $25,000,000, plus, so
long as the Consolidated Leverage Ratio does not exceed 2.75:1.00 on a Pro Forma
Basis, an additional amount not to exceed, when aggregated with such initial
$25,000,000, 10.0% of the Consolidated Total Assets of the Borrower and its
Subsidiaries.

 

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or limited
liability company agreement or other organizational or governing documents of
such Person.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

20

--------------------------------------------------------------------------------


 

“Other Taxes” means any and all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document except any such Taxes with respect to or result from
(i) an Assignment and Assumption or grant of a Participation, except in each
case to the extent such change is requested in writing by the Borrower pursuant
to Section 2.18.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any of its Subsidiaries of all or at least a
majority of the Equity Interests in, or all or substantially all the assets of
(or all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that (a) in the case
of any purchase or other acquisition of Equity Interests in a Person, such
Person, upon the consummation of such acquisition, will become a Subsidiary
Guarantor to the extent required by Section 5.11 (including as a result of a
merger, amalgamation or consolidation between any Subsidiary and such Person),
(b) all transactions related thereto are consummated in accordance in all
material respects with all Requirements of Law and, in the case of any
acquisition of a Person, the board of directors or equivalent governing body of
such acquired Person or its selling equity-holders shall have approved such
purchase or other acquisition, (c) the business of such Person, or such assets,
as the case may be, constitute a business permitted by Section 6.03(b), (d) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to such newly created or acquired Subsidiary (including each
subsidiary thereof) or assets in order to satisfy the requirements set forth in
the definition of the term “Collateral and Guarantee Requirement” to the extent
applicable shall have been taken (or arrangements for the taking of such actions
within 30 days (or by such later date reasonably satisfactory to the
Administrative Agent) shall have been made), (e) after giving effect to any such
purchase or other acquisition, (A) no Event of Default shall have occurred and
be continuing and (B) the Borrower shall be in compliance, on a Pro Forma Basis,
with a Total Leverage Ratio that is no greater than 0.25:1.00 less than the
Total Leverage Ratio immediately prior to the consummation of such acquisition
and (f) the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer certifying that all the requirements set
forth in this definition have been satisfied with respect to such purchase or
other acquisition, together with reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (e)(B) above.

 

“Permitted Encumbrances” means:

 

(a)           Liens for Taxes or assessments that are not overdue for a period
of more than 45 days or that are being contested in good faith and by
appropriate action diligently pursued, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or construction contractors’ Liens and other similar Liens imposed by law
arising in the ordinary course of business that secure amounts not overdue for a
period of more than 60 days or, if more than 60 days overdue, are unfiled and no
other action has been taken to enforce such Lien or that

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

21

--------------------------------------------------------------------------------


 

are being contested in good faith and by appropriate actions diligently pursued,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(c)           Liens incurred or deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance and other
social security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit for the benefit of) insurance carriers providing property, casualty or
liability insurance to the Borrower and its Subsidiaries;

 

(d)           Liens incurred or deposits made to secure the performance of bids,
trade contracts, governmental contracts and leases, statutory obligations,
surety, stay, customs and appeal bonds, performance bonds and other obligations
of a like nature (including those to secure health, safety and environmental
obligations) incurred in the ordinary course of business;

 

(e)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions, covenants, and other similar charges
or encumbrances and minor title defects affecting real property imposed by law
or arising in the ordinary course of business, in each case whether now or
hereafter in existence, that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries, taken as a whole;

 

(f)            Liens securing, or otherwise arising from, judgments not
constituting an Event of Default under Section 7.01(j);

 

(g)           Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
its Subsidiaries; provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
such obligations are permitted by Section 6.01; and

 

(h)           Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit and in clause (g) above.

 

“Permitted Investments” means any of the following, to the extent owned by the
Borrower and any Subsidiary Guarantor:

 

(a)           dollars or other currencies held by it from time to time in the
ordinary course of business;

 

(b)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of
(i) the United States or (ii) any member nation of the European Union (other
than Greece, Portugal, Ireland or Spain), having average maturities of not more
than 12 months from the date of acquisition thereof; provided that the full
faith and credit of the United States or a member nation of the European Union
(other than Greece, Portugal, Ireland or Spain) is pledged in support thereof;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

22

--------------------------------------------------------------------------------


 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

 

(d)           commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than 12 months from
the date of acquisition thereof;

 

(e)           repurchase agreements entered into by any Person with an Approved
Bank, a bank or trust company (including any of the Lenders) or recognized
securities dealer, in each case, having capital and surplus in excess of
$250,000,000 for direct obligations issued by or fully guaranteed or insured by
the government or any agency or instrumentality of (i) the United States or
(ii) any member nation of the European Union (other than Greece,
Portugal, Ireland or Spain), in which such Person shall have a perfected first
priority security interest (subject to no other Liens) and having, on the date
of purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

 

(f)            marketable short-term money market and similar highly liquid
funds either (i) having assets in excess of $250,000,000 or (ii) having a rating
of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither
S&P nor Moody’s shall be rating such obligations, an equivalent rating from
another nationally recognized rating service);

 

(g)           securities with average maturities of 12 months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory having a rating of at least A from
S&P or A2 from Moody’s (or the equivalent thereof);

 

(h)           investments with average maturities of 12 months or less from the
date of acquisition in mutual funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

 

(i)            instruments equivalent to those referred to in
clauses (a) through (h) above denominated in any foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Subsidiary organized in such jurisdiction; and

 

(j)            investments, classified in accordance with GAAP as current assets
of the Borrower and its Subsidiaries, in money market investment programs that
are registered under the Investment Company Act of 1940 or that are administered
by financial institutions having capital of at least $250,000,000, and, in
either case, the portfolios of which are limited such that substantially all of
such investments are of the character, quality and maturity described in
clauses (a) through (i) of this definition.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof less any original issue discount, if applicable, does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified,

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

23

--------------------------------------------------------------------------------


 

refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts paid, and reasonable and
customary discounts, commissions, fees and expenses incurred, in connection with
such modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(v), Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a weighted average life to maturity equal to
or greater than the weighted average life to maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) no Event of Default
shall have occurred and be continuing or would result therefrom, (d) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Loan Document Obligations, Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Loan Document Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (e) any such Indebtedness shall prohibit amortization that would
otherwise be permitted for a bridge loan pursuant to 6.01(viii)(D) and the terms
and conditions applicable to such Permitted Refinancing (including as to
collateral), when taken as a whole, shall be comparable to, or not materially
less favorable to the Borrower than, either, (x) the terms and conditions of the
Indebtedness being so modified, refinanced, refunded, renewed or extended or
(y) the prevailing market terms and conditions applicable to similar
Indebtedness for similarly-situated issuers at the time of such incurrence;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior (or such shorter period
as the Administrative Agent may approve in its sole discretion) to such
modification, refinancing, refunding, renewal or extension, together with a
reasonably detailed description of the material terms and conditions of such
resulting Indebtedness or drafts of the material definitive documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements of this clause
(e) shall be conclusive unless the Administrative Agent provides notice to the
Borrower of its reasonable objection during such five-Business Day period (or
such shorter period as the Administrative Agent may approve in its sole
discretion) together with a reasonable description of the basis upon which it
objects, and (f) except as otherwise permitted under Section 6.01, such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed or extended.  For the avoidance of doubt, it is understood
that a Permitted Refinancing may constitute a portion of an issuance of
Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under
Section 6.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Prime Rate” means the rate publicly announced from time to time by Royal Bank
of Canada as its prime commercial lending rate for dollar loans in the United
States.  The Prime Rate is based upon various factors including Royal Bank of
Canada’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Royal Bank of Canada

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

24

--------------------------------------------------------------------------------

 

shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its
Subsidiaries, shall be excluded and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by the Borrower or any of its Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination (taking
into account any hedging obligation applicable to such Indebtedness); provided
that the foregoing pro forma adjustments may be applied to any such test or
covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA.

 

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, shareholders, advisors and other representatives of such
Person and of each of such Person’s Affiliates and permitted successors and
assigns.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) and including the environment within any building,
or any occupied structure, facility or fixture.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments (other than Swingline Commitments) representing more than 50%
of the aggregate Revolving Exposures and unused Commitments (other than
Swingline Commitments) at such time; provided that to the extent set forth in
Section 9.02, whenever there are one or more Defaulting Lenders, the total
outstanding Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

25

--------------------------------------------------------------------------------


 

Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, or other similar officer, or
manager of a Loan Party and with respect to certain limited liability companies
or partnerships that do not have officers, any manager, sole member, managing
member or general partner thereof.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption. 
The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as the case may be.  The initial
aggregate amount of the Lenders’ Revolving Commitments is $150,000,000.

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.

 

“Secured Party” has the meaning assigned to such term in the Collateral
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

26

--------------------------------------------------------------------------------


 

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 5.11 or 5.12 to secure any of
the Secured Obligations.

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

“Specified Transaction” means, with respect to any period, (i) any purchase or
other acquisition, by merger or otherwise, by the Borrower or any of its
Subsidiaries of all or at least a majority of the Equity Interests in, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person, (ii) the Disposition of all or substantially all Equity Interests in any
Subsidiary of the Borrower or any division, product line, or facility used for
operations of the Borrower or any of its Subsidiaries, (iii) the incurrence or
repayment of Indebtedness (other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), (iv) any Restricted Payment, or (v) any other event that by the terms
of the Loan Documents requires “Pro Forma Compliance” with a test or covenant
hereunder or requires such test or covenant to be calculated on a Pro Forma
Basis.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined.  Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors.  Eurodollar Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) the management of which is, as of such date,
otherwise Controlled, directly or indirectly, through one or more
intermediaries, by such Person.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

27

--------------------------------------------------------------------------------


 

payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or its Subsidiaries shall be
a Swap Agreement.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $15,000,000.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” means (a) Royal Bank of Canada, in its capacity as the lender
of Swingline Loans hereunder and (b) each Revolving Lender that shall have
become a Swingline Lender hereunder as provided in Section 2.04(d) (other than
any Person that shall have ceased to be a Swingline Lender as provided in
Section 2.04(e)), each in its capacity as a lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means HSBC Bank USA, N.A..

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Test Period” means the most recent period of four consecutive fiscal quarters
of the Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).

 

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the most recently ended Test
Period.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any other Subsidiary in connection with the Transactions.

 

“Transactions” means (a) the Financing Transactions and (b) the payment of the
Transaction Costs.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternate Base
Rate.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

28

--------------------------------------------------------------------------------


 

Section 1.02          Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by
Class (e.g., a “Revolving Loan” or “Swingline Loan”) or by Type (e.g., a
“Eurodollar Loan” or “ABR Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”, or a “Swingline Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

 

Section 1.03          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement and the other Loan
Documents), instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04          Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision (including any definitions)
hereof to eliminate the effect of any change occurring after the Effective Date
in GAAP or in the application thereof on the operation of such provision;
provided, the Borrower and the Administrative Agent shall negotiate in good
faith to amend the financial definitions and related covenants to preserve the
original intent thereof in light of such change (and such amendments to be
subject to the approval of the Required Lender); (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith (provided, that, in the case of any amendment arising out of an
accounting change described in the Proposed Accounting Standards Update to
Leases (Topic 840) dated August 17, 2010, and the Proposed Accounting Standards
Update (Revised) to Revenue Recognition (Topic 605) dated November 14, 2011 and
January 4, 2012, there shall be no amendment fee).  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Financial
Accounting Standards Accounting Standards Codification No. 825—Financial
Instruments, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Borrower or any
Subsidiary at “fair value” as defined therein. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made in a manner such that any obligations relating to a
lease that was accounted for by a Person as an operating lease as of the
Effective Date and any similar

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

29

--------------------------------------------------------------------------------


 

lease entered into after the Effective Date by such Person shall be accounted
for as obligations relating to an operating lease and not as Capital Lease
Obligations.

 

Section 1.05          Currency Translation. For purposes of any determination
under Article V, Article VI (other than Sections 6.10 and 6.11) or Article VII
or any determination under any other provision of this Agreement expressly
requiring the use of a currency exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than dollars shall
be translated into dollars at currency exchange rates in effect on the date of
such determination; provided, however, that for purposes of determining
compliance with Article VI with respect to the amount of any
Indebtedness, Investment, Disposition or Restricted Payment in a currency other
than dollars, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred or Disposition or Restricted Payment
made.  For purposes of Sections 6.10 and 6.11, amounts in currencies other than
dollars shall be translated into dollars at the currency exchange rates used in
preparing the most recently delivered financial statements pursuant to
Section 5.01(a) or (b).

 

Section 1.06          Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

Section 1.07          Pro Forma Calculations. Notwithstanding anything to the
contrary herein, for the purposes of calculating the Interest Coverage Ratio or
Total Leverage Ratio, Specified Transactions that have been made (i) during the
applicable Test Period, or (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
being made shall be calculated on a Pro Forma Basis; provided, that for purposes
of calculating the Financial Performance Covenants pursuant to Sections 6.10 and
6.11, any Specified Transactions that occurred subsequent to the end of the
applicable Test Period shall not be given Pro Forma Effect with respect to such
Test Period.

 

Article II
The Credits

 

Section 2.01          Commitments. Subject to the terms and conditions set forth
herein, each Revolving Lender agrees severally and not jointly to make Revolving
Loans to the Borrower denominated in dollars from time to time during the
Revolving Availability Period in an aggregate principal amount which will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

Section 2.02          Loans and Borrowings.

 

(a)           Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Revolving Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder, provided
that the Commitments of the Lenders are several and other than as expressly
provided herein with respect to a Defaulting Lender, no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereby.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

30

--------------------------------------------------------------------------------


 

(b)           Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith; provided that each Swingline Loan shall be an ABR Loan. 
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurodollar Borrowing that results from a continuation of an
outstanding Eurodollar Borrowing may be in an aggregate amount that is equal to
such outstanding Borrowing.  At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum.  Each Swingline Loan
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of eight (8) Eurodollar Borrowings outstanding. 
Notwithstanding anything to the contrary herein, an ABR Revolving Borrowing or a
Swingline Loan may be in an aggregate amount which is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f).

 

Section 2.03          Requests for Borrowings. To request a Revolving Borrowing,
the Borrower shall notify the Administrative Agent of such request by telephone
for a Revolving Loan (followed by a written notice), (a) in the case of a
Eurodollar Borrowing, not later than 1:00 p.m., New York time, three Business
Days before the date of the proposed Borrowing (or, in the case of any
Eurodollar Borrowing to be made on the Effective Date, such shorter period of
time as may be agreed to by the Administrative Agent), or (b) in the case of an
ABR Borrowing, not later than 1:00 p.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) may be given not later than 12:00 p.m., New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile or other electronic transmission to the Administrative
Agent of a written Borrowing Request signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following
information:

 

(i)                           the aggregate amount of such Borrowing;

 

(ii)                        the date of such Borrowing, which shall be a
Business Day;

 

(iii)                     whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;

 

(iv)                   in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

 

(v)                       the location and number of the Borrower’s account or
such other account or accounts to which funds are to be disbursed, which shall
comply with the requirements of Section 2.06, or, in the case of any ABR
Revolving Borrowing or Swingline Loan requested to finance the reimbursement of
an LC Disbursement as

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

31

--------------------------------------------------------------------------------


 

provided in Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement; and

 

(vi)                    that as of the date of such Borrowing, the conditions
set forth in Sections 4.02(a) and 4.02(b) are satisfied.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class, of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

Section 2.04          Swing Line Loans

 

(a)           Subject to the terms and conditions set forth herein (including
Section 2.19), in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, denominated
in dollars, in an aggregate principal amount at any time outstanding that will
not result in (i) the outstanding Swingline Loans of the Swingline Lender
exceeding its Swingline Commitment or (ii) the aggregate Revolving Exposures
exceeding the aggregate Revolving Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan (x) to refinance an
outstanding Swingline Loan or (y) if any Lender is at that time a Defaulting
Lender and after giving effect to Section 2.19(a)(iv), any Defaulting Lender
Fronting Exposure remains outstanding.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Swingline Lender of such request (i) by telephone (confirmed in writing), not
later than 1:00 p.m., New York time, or, if agreed by the Swingline Lender,
2:00 p.m., New York time or (ii) by facsimile or other electronic transmission
(confirmed by telephone), not later than 1:00 p.m., New York Time, or, if agreed
by the Swingline Lender, 2:00 p.m., New York Time on the day of such proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), the amount of the requested
Swingline Loan and (x) if the funds are not to be credited to a general deposit
account of the Borrower maintained with the Swingline Lender, the location and
number of the Borrower’s account to which funds are to be disbursed, which shall
comply with Section 2.06, or (y) in the case of any Swingline Loan requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
the identity of the Issuing Bank that made such LC Disbursement.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower maintained with the
Swingline Lender or such other deposit account identified by Borrower (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), by remittance to the applicable
Issuing Bank) by 3:00 p.m., New York Time, on the requested date of such
Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York Time, on any Business
Day require the Revolving Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice and
such

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

32

--------------------------------------------------------------------------------


 

Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Swingline Loans.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds in the applicable
currency, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (with references to 12:00 noon, New York Time, in such
Section being deemed to be references to 3:00 p.m., New York Time) (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the Swingline Lender the amounts so received by it from
the Revolving Lenders.  The Administrative Agent shall notify the Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
by the Swingline Lender to the Administrative Agent; any such amounts received
by the Administrative Agent shall be promptly remitted by the Administrative
Agent to the Revolving Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear,
provided that any such payment so remitted shall be repaid to the Swingline
Lender or the Administrative Agent, as the case may be, and thereafter to the
Borrower, if and to the extent such payment is required to be refunded to the
Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

(d)           The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Lenders that agree to serve
in such capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such acceptance, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

 

(e)           The Borrower may terminate the appointment of any Swingline Lender
as a “Swingline Lender” hereunder by providing a written notice thereof to such
Swingline Lender, with a copy to the Administrative Agent.  Any such termination
shall become effective upon the earlier of (i) such Swingline Lender’s
acknowledging receipt of such notice and (ii) the fifth Business Day following
the date of the delivery thereof, provided that no such termination shall become
effective until and unless the Swingline Exposure of such Swingline Lender shall
have been reduced to zero.  Notwithstanding the effectiveness of any such
termination, the terminated Swingline Lender shall remain a party hereto and
shall continue to have all the rights of a Swingline Lender under this Agreement
with respect to Swingline Loans made by it prior to such termination, but shall
not make any additional Swingline Loans.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

33

--------------------------------------------------------------------------------


 

Section 2.05          Letters of Credit.

 

(a)           General. Subject to the terms and conditions set forth herein
(including Section 2.19), each Issuing Bank agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.05, to issue
Letters of Credit denominated in dollars, for the Borrower’s own account (or for
the account of any other Subsidiary of the Borrower so long as the Borrower and
such other Subsidiary are co-applicants in respect of such Letter of Credit), in
a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, which shall reflect the standard operating procedures of such
Issuing Bank, at any time and from time to time during the Availability Period
and prior to the fifth Business Day prior to the Maturity Date.  In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(b)           Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver in
writing by hand delivery or facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the recipient) to the
applicable Issuing Bank and the Administrative Agent (at least five Business
Days before the requested date of issuance, amendment, renewal or extension or
such shorter period as the applicable Issuing Bank and the Administrative Agent
may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of any Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Applicable Fronting Exposure of each Issuing Bank
shall not exceed its Revolving Commitment, (ii) the aggregate Revolving
Exposures shall not exceed the aggregate Revolving Commitments and (iii) the
aggregate LC Exposure shall not exceed the Letter of Credit Sublimit.  No
Issuing Bank shall be under any obligation to issue any Letter of Credit if
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall enjoin or restrain such Issuing Bank from issuing the Letter of Credit, or
any law applicable to such Issuing Bank any directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such
Issuing Bank shall prohibit the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Bank is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it, (ii) except
as otherwise agreed by the Administrative Agent and the such Issuing Bank, the
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of a standby Letter
of Credit , (iii) the issuance of such Letter of Credit would violate one or
more policies of the Issuing Bank applicable to letters of credit generally or
(iv) any Lender is at that time a Defaulting Lender, if after giving effect to
Section 2.19(a)(iv), any Defaulting Lender Fronting Exposure remains
outstanding, unless such Issuing

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

34

--------------------------------------------------------------------------------

 

Bank has entered into arrangements, including the delivery of cash collateral,
reasonably satisfactory to such Issuing Bank with the Borrower or such Lender to
eliminate such Issuing Bank’s Defaulting Lender Fronting Exposure arising from
either the Letter of Credit then proposed to be issued or such Letter of Credit
and all other LC Exposure as to which such Issuing Bank has Defaulting Lender
Fronting Exposure.

 

(c)           Notice. Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal, or extension of a Letter of Credit to occur unless
it shall have given to the Administrative Agent written notice thereof required
under paragraph (m) of this Section.

 

(d)           Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is twelve months after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, twelve months after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date; provided
that if such expiry date is not a Business Day, such Letter of Credit shall
expire at or prior to the close of business on the next succeeding Business Day;
provided, further, that any Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of twelve months or less (but
not beyond the date that is five Business Days prior to the Maturity Date except
to the extent cash collateralized at 105% of the aggregate amount thereof or
backstopped pursuant to an arrangement reasonably acceptable to the Issuing
Bank) unless the applicable Issuing Bank notifies the beneficiary thereof within
the time period specified in such Letter of Credit or, if no such time period is
specified, at least 30 days prior to the then-applicable expiration date, that
such Letter of Credit will not be renewed.  If the Borrower decides not to
automatically renew any Letter of Credit, it shall notify the applicable Issuing
Bank not less than fifteen days prior to the time period specified in such
Letter of Credit by which such Issuing Bank must send a notice of non-renewal.

 

(e)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that is the issuer thereof or the
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (f) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(f)            Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 1:00 p.m., New York time, on the Business Day
immediately following the day that the Borrower receives notice of such LC
Disbursement, provided that, if such LC Disbursement is not reimbursed within

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

35

--------------------------------------------------------------------------------


 

such timeframe, the Borrower, subject to the conditions to borrowing set forth
herein, shall be deemed to have requested in accordance with Section 2.03 that
such payment be financed with an ABR Revolving Borrowing or a Swingline Loan in
an equivalent amount, and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Revolving Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or Swingline Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(g)           Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s gross negligence
or willful misconduct in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (as determined
by a court of competent jurisdiction in a final, nonappealable judgment).  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

36

--------------------------------------------------------------------------------


 

discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

 

(h)           Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by hand
delivery or facsimile or other electronic format) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement in accordance with
paragraph (f) of this Section.

 

(i)            Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section, then Section 2.12(c) shall apply. 
Interest accrued pursuant to this paragraph shall be paid to the Administrative
Agent, for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (f) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment and shall be payable on
demand or, if no demand has been made, on the date on which the Borrower
reimburses the applicable LC Disbursement in full.

 

(j)            Cash Collateralization. If any Event of Default under paragraph
(a), (b), (h) or (i) of Section 7.01 shall occur and be continuing, on the
Business Day on which the Borrower receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing more than 50% of the aggregate
LC Exposure of all Revolving Lenders) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to 105% of the portions of the
LC Exposure attributable to Letters of Credit as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
paragraph (h) or (i) of Section 7.01.  The Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.10(b).  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  At any time that there shall exist a Defaulting Lender,
if any Defaulting Lender Fronting Exposure remains outstanding (after giving
effect to Section 2.19(a)(iv)), then promptly upon the request of the
Administrative Agent or the Issuing Bank or the Swingline Lender, the Borrower
shall deliver to the Administrative Agent cash collateral in an amount
sufficient to cover such Defaulting Lender Fronting Exposure (after giving
effect to any cash collateral provided by the Defaulting Lender).  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

37

--------------------------------------------------------------------------------


 

interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent in Permitted
Investments, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing more than 50% of the aggregate LC Exposure
of all the Revolving Lenders), be applied to satisfy other obligations of the
Borrower under this Agreement.  If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default or the existence of a Defaulting Lender, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived or after the
termination of Defaulting Lender status, as applicable.  If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.10(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 2.10(b) and no
Event of Default shall have occurred and be continuing.

 

(k)           Designation of Additional Issuing Banks. The Borrower may, at any
time and from time to time, designate as additional Issuing Banks one or more
Revolving Lenders that agree to serve in such capacity as provided below.  The
acceptance by a Revolving Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, executed
by the Borrower, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

 

(l)            Termination of an Issuing Bank. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent.  Any such termination shall become effective upon the earlier of (i) such
Issuing Bank’s acknowledging receipt of such notice and (ii) the fifth Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero.  At the time any such termination shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.11(b).  Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit.

 

(m)          Issuing Bank Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) within five Business Days following the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

38

--------------------------------------------------------------------------------


 

or extension, and the face amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

 

(n)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

 

Section 2.06          Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in dollars
by 3:00 p.m., New York time (or on the Effective Date, such earlier time as
notified to the Lenders prior to the Effective Date), to the Applicable Account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or such other account designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(f) to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance on such assumption and in its sole discretion, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent.  If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the Borrower, and the Borrower agrees to pay such
corresponding amount to the Administrative Agent forthwith on demand.  The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing in accordance with Section 2.12.  If such Lender pays

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

39

--------------------------------------------------------------------------------


 

such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

(c)           The obligations of the Lenders hereunder to make Revolving Loans,
to fund participations in Letters of Credit and Swingline Loans and to make
payments pursuant to Section 9.03(c) are several and not joint.  The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 9.03(c).

 

Section 2.07          Interest Elections.

 

(a)           Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request or designated by Section 2.03 and, in the
case of a Eurodollar Borrowing shall have an initial Interest Period as
specified in such Borrowing Request or designated by Section 2.03.  Thereafter,
the Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Loans, which may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Revolving Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.03:

 

(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)       if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

40

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class, of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing, (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.08          Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Revolving Commitments shall
terminate on the Maturity Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans or Swingline Loans in accordance with
Section 2.10, the aggregate Revolving Exposures would exceed the aggregate
Revolving Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under paragraph (b) of this
Section 2.08 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by the Borrower pursuant to this Section 2.08 shall be irrevocable, provided
that a notice of termination delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date of termination) if such condition is
not satisfied.  Any termination or reduction of the Commitments of any
Class shall be permanent.  Each reduction of the Commitments of any Class shall
be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

 

Section 2.09          Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid outstanding
principal amount of each Revolving Loan of such Lender on the Maturity Date and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan made by the Swingline Lender on the earlier to occur of (A) the date that
is ten (10) Business Days after such Loan is made and

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

41

--------------------------------------------------------------------------------


 

(B) the Maturity Date; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans that were outstanding on the
date such Borrowing was requested.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section 2.09 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein absent manifest error,
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to pay any amounts due hereunder in accordance with the terms of
this Agreement.  In the event of any inconsistency between the entries made
pursuant to paragraphs (b) and (c) of this Section 2.09, the accounts maintained
by the Administrative Agent pursuant to paragraph (c) of this Section shall
control absent manifest error.  In the event of any conflict between the
accounts and records of any Lender or the Administrative Agent under this
Section 2.09, on the one hand, and the Register, on the other hand, the Register
shall control absent manifest error.

 

(e)           Any Lender may request through the Administrative Agent that Loans
of any Class made by it be evidenced by a promissory note.  In such event, the
Borrower shall execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form provided by the Administrative Agent and
approved by the Borrower.

 

Section 2.10          Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part on a pro rata basis with
respect to any Class, without penalty or premium.

 

(b)           In the event and on each occasion that (i) the aggregate Revolving
Exposures exceed the aggregate Revolving Commitments or (ii) the aggregate
amount of the Swingline Loans exceeds the Swingline Commitment, the Borrower
shall prepay Revolving Borrowings or Swingline Loans (or, if no such Borrowings
are outstanding, deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.05(j)) in an aggregate amount necessary to eliminate
such excess.

 

(c)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile or other electronic transmission) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

42

--------------------------------------------------------------------------------


 

11:00 a.m., New York City time, one Business Day before the date of prepayment
or (iii) in the case of prepayment of a Swingline Loan, not later than 12:00
noon, New York Time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied. 
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12
and amounts required pursuant to Section 2.15.

 

Section 2.11          Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent in dollars
for the account of each Revolving Lender a commitment fee, which shall accrue at
the rate of 0.50% per annum on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments terminate;
provided that following the delivery of the financial statements for the fiscal
quarter ended December 31, 2012, such fee shall reduce to 0.375% per annum for
each fiscal quarter after the delivery of such financial statements showing that
the Total Leverage Ratio is less than1.25:1.00.  Accrued commitment fees shall
be payable in arrears on the first Business Day following the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of computing commitment
fees, a Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose,
provided that Swingline Loans shall be counted as outstanding Revolving Loans
solely in the case of the Swingline Lender).

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent in
dollars for the account of each Revolving Lender (other than any Defaulting
Lender) a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to Eurodollar Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to and including the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (ii) to each Issuing Bank in dollars a fronting fee for each
Letter of Credit equal to the greater of (x) $500 per annum and (y) 0.125% per
annum on the average daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to and including the later

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

43

--------------------------------------------------------------------------------


 

of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.  Participation fees and fronting
fees for standby Letters of Credit accrued through and including the last day of
March, June, September and December of each year shall be payable on the first
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)           Notwithstanding the foregoing, and subject to Section 2.19, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 2.12.

 

Section 2.12          Interest.

 

(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing,  upon the occurrence of and during
the continuation of an Event of Default, commencing upon written notice from the
Administrative Agent to the Borrower (or at the request of the Required
Lenders), all principal of or interest on any Loan or any fee or other amount
payable by the Borrower hereunder shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of principal of any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section; provided that no amount shall be
payable pursuant to this Section 2.12(c) to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender; provided further that no amounts shall
accrue pursuant to this Section 2.12(c) on any amount, reimbursement obligation
in respect of any LC Disbursement or other amount payable to a Defaulting Lender
so long as such Lender shall be a Defaulting Lender.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

44

--------------------------------------------------------------------------------

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted Eurodollar Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

Section 2.13          Alternate Rate of Interest. If at least two Business Days
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurodollar Rate for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted Eurodollar Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

 

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.

 

Section 2.14          Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (except any such reserve requirement reflected in the Adjusted
Eurodollar Rate);

 

(ii)        impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)       subject any Lender or Issuing Bank to any Taxes (other than
(A) Indemnified Taxes, (B) Other Taxes and (C) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to materially increase the cost
to such Lender of making, continuing, converting into or maintaining any
Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
materially increase the cost to such Lender or Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to materially reduce the amount
of any sum received or receivable by such Lender or Issuing Bank hereunder
(whether of principal, interest or otherwise), then, from time to time upon
request of such Lender or Issuing Bank, the Borrower will pay to such Lender or
Issuing Bank, as the case may

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

45

--------------------------------------------------------------------------------


 

be, such additional amount or amounts as will compensate such Lender or Issuing
Bank, as the case may be, for such increased costs actually incurred or
reduction actually suffered.

 

(b)           If any Lender or Issuing Bank reasonably determines that any
Change in Law regarding capital or liquidity requirements has the effect of
materially reducing the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then, from time to time upon
request of such Lender or Issuing Bank, the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction actually suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company in reasonable detail, as the case may be, as specified in
paragraph (a) or (b) of this Section delivered to the Borrower shall be
presumptively correct absent manifest error.  The Borrower shall pay such Lender
or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.15          Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto or (d) the assignment of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18 or Section 9.02(c), then, in any such event,
the Borrower shall, after receipt of a written request by any Lender affected by
any such event (which request shall set forth in reasonable detail the basis for
requesting such amount), compensate each Lender for the loss, cost and expense
(other than lost profits) attributable to such event.  For purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 2.15, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted Eurodollar Rate, as applicable, for such Loan by a
matching deposit or other borrowing in the applicable interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Loan was in fact so funded.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section delivered to the Borrower shall be presumptively correct absent
manifest error.  The Borrower shall pay

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

46

--------------------------------------------------------------------------------


 

 such Lender the amount shown as due on any such certificate within 15 days
after receipt of such demand.

 

Section 2.16          Taxes.

 

(a)           Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes, provided that if the
Borrower, Guarantor, the Administrative Agent or other applicable withholding
agent (as the case may be) shall be required by applicable Requirements of Law
(as determined in the good faith discretion of the Borrower, Guarantor, the
Administrative Agent or other applicable withholding agent (as the case may be))
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
amount payable by the applicable Loan Party shall be increased as necessary so
that after all required deductions have been made (including deductions
applicable to additional amounts payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower, Guarantor, the Administrative Agent or other applicable withholding
agent (as the case may be) shall make such deductions and (iii) the Borrower,
Guarantor, the Administrative Agent or other applicable withholding agent (as
the case may be) shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

(b)           Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay any Other Taxes (without duplication of
Section 2.16(a)) to the relevant Governmental Authority in accordance with
Requirements of Law.

 

(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 30 days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of any Loan Party under any Loan
Document and any Other Taxes (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Status of Lenders

 

(i)         The Administrative Agent, each Lender, and Issuing Bank shall,
(i) on or before the date on which it becomes a party to this Agreement, and
(ii) at such times as are reasonably requested by the Borrower or the
Administrative Agent, provide the Borrower and the Administrative Agent with two
original copies of any properly completed and executed documentation
certification or providing information reasonably requested by the Borrower or
the Administrative Agent that may or will establish, an

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

47

--------------------------------------------------------------------------------


 

entitlement of such Person to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Person under the
Loan Documents (including any documentation necessary to establish an exemption
from, or reduction of, any Taxes that may be imposed under FATCA).  Each such
Person shall, whenever a lapse in time or change in circumstances renders such
documentation expired, obsolete or inaccurate in any respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.  In addition,
any Person, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Person
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in (ii)(1) and (ii)(2) and (ii)(4) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)        Without limiting the generality of the foregoing:

 

(1)           Each Administrative Agent, Lender, and Issuing Bank that is a
United States person (as defined in Section 7701(a)(30) of the Code) shall
deliver to the Borrower and the Administrative Agent (i) on or before the date
on which it becomes a party to this Agreement, (ii) on or before the date that
such form expires or becomes obsolete or inaccurate in any material respect,
(iii) after the occurrence of a change in such Person’s circumstances requiring
a change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent, and (iv) from time to time thereafter when required by
Law or upon the reasonable request of the Borrower or the Administrative Agent,
two properly completed and duly signed original copies of IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding.

 

(2)           Each Administrative Agent, Lender, and Issuing Bank that is not a
United States person (as defined in Section 7701(a)(30) of the Code) shall
deliver to the Borrower and the Administrative Agent (i) on or before the date
on which it becomes a party to this Agreement, (ii) on or before the date that
such form expires or becomes obsolete or inaccurate in any material respect,
(iii) after the occurrence of a change in such Person’s circumstances requiring
a change in the most recent form previously delivered by it to the Borrower and
the Administrative Agent, and (iv) from time to time thereafter when required by
Law or upon the reasonable request of the Borrower or the Administrative Agent,
whichever of the following is applicable:

 

(A)          two properly completed and duly signed original copies of IRS
Form W-8BEN (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party,

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

48

--------------------------------------------------------------------------------


 

(B)          two properly completed and duly signed original copies of IRS
Form W-8ECI (or any successor forms) certifying that the income receivable
pursuant to any Loan Document is effectively connected with the conduct of a
trade or business in the United States,

 

(C)          in the case of a Person claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a properly completed
and duly signed certificate, in substantially the form of Exhibit G (any such
certificate a “United States Tax Compliance Certificate”), or any other form
approved by the Administrative Agent and the Borrower, establishing that such
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Lender’s
conduct of a U.S. trade or business and (y) two properly completed and duly
signed original copies of IRS Form W-8BEN (or any successor forms), and/or

 

(D)          to the extent a Person is not the beneficial owner (for example,
where the Person is a partnership), IRS Form W-8IMY (or any successor forms) of
the Person, accompanied, to the extent required to obtain an exemption from or
reduction of Tax, by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY, (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Person is a partnership and one or more beneficial owners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
shall be provided by such Person on behalf of such beneficial owners).

 

(3)           Each Administrative Agent, Lender, and Issuing Bank that is not a
United States person (as defined in Section 7701(a)(30) of the Code)  shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (i) on or prior to the date on which it becomes a party to
this Agreement, (ii) on or before the date that such form expires or becomes
obsolete or inaccurate in any material respect, (iii) after the occurrence of a
change in such Person’s circumstances requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
(iv) from time to time thereafter when required by Law or upon the reasonable
request of the Borrower or the Administrative Agent, two properly completed and
duly signed originals of any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made;

 

(4)           If a payment made to the Administrative Agent, a Lender or Issuing
Bank under any Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender were to fail to

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

49

--------------------------------------------------------------------------------


 

comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Person shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by applicable Laws and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Person has complied with such
Person’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (4), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Notwithstanding any other provision of this clause (e), neither the
Administrative Agent, nor any Lender, shall be required to deliver any form
pursuant to this clause (e) that the Administrative Agent or such Lender is not
legally eligible to deliver.

 

(f)            If the Administrative Agent, an Issuing Bank or a Lender
determines, in its reasonable discretion, that it has received a refund in
respect of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or any Guarantor, as the case may be, or with
respect to which the Borrower or any Guarantor, as the case may be, has paid
additional amounts pursuant to this Section, it shall promptly pay over such
refund to the Borrower or Guarantor, as the case may be, (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower or any
Guarantor, as the case may be, under this Section 2.16 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Issuing Bank
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower or such Guarantor, as the case may be, upon the request of the
Administrative Agent, such Issuing Bank or such Lender, agrees promptly to repay
the amount paid over to the Borrower or such Guarantor, as the case may be (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Issuing Bank or such Lender in the
event the Administrative Agent, such Issuing Bank or such Lender is required to
repay such refund to such Governmental Authority.  The Administrative Agent,
such Lender or such Issuing Bank, as the case may be, shall, at the Borrower’s
request, provide the Borrower or such Guarantor, as the case may be, with a copy
of any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant Governmental Authority (provided that the
Administrative Agent, such Lender or such Issuing Bank may delete any
information therein that the Administrative Agent, such Lender or such Issuing
Bank deems confidential in its reasonable discretion).  If the Borrower or any
Guarantor pays any additional amounts under this Section 2.16 with respect to
Indemnified Taxes or Other Taxes and such Person reasonably believes that such
additional amounts or portion thereof are attributable to Taxes that were not
correctly or legally asserted, the Administrative Agent, Issuing Bank or Lender,
as applicable, shall cooperate with Borrower or Guarantor (at the Borrower’s
expense) in a reasonable challenge of such Taxes or to obtain a refund of such
Taxes so long as such efforts would not, in the reasonable determination of such
Administrative Agent, Issuing Bank or Lender result in any non-reimbursable
additional costs, expenses or risks or any other material adverse effects for
such Lender or the Administrative Agent.  Notwithstanding anything to the
contrary, this subsection shall not be construed to require the Administrative
Agent, any Lender or any Issuing Bank to make available its Tax returns (or

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

50

--------------------------------------------------------------------------------


 

any other information relating to Taxes which it reasonably deems confidential)
to the Borrower, any Guarantor or any other Person. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower or any Guarantor
pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.

 

(g)           For the avoidance of doubt, nothing in this Agreement shall
preclude the Borrower, any Guarantor, and the Administrative Agent from
deducting and withholding any Taxes required by any Laws to be deducted and
withheld from any payment under any of the Loan Documents, subject to the
provisions of this Section 2.16.

 

Section 2.17          Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.

 

(a)           The Borrower shall make each payment required to be made by it
under any Loan Document (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to such account as may be specified by the
Administrative Agent, except payments to be made directly to any Issuing Bank or
the Swingline Lender shall be made as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
(other than payments on the Eurodollar Loans) under any Loan Document shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day.  If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate for the period of
such extension.  All payments under each Loan Document shall be made in dollars
except as otherwise expressly provided herein.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

51

--------------------------------------------------------------------------------


 

entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant.  The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or Issuing Banks, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 2.18          Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16 or
any event gives rise to the operation of Section 2.20, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16 or

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

52

--------------------------------------------------------------------------------


 

mitigate the applicability of Section 2.20, as the case may be, and (ii) would
not subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

 

(b)           If (i) any Lender requests compensation under Section 2.14 or
gives notice under Section 2.20, (ii) the Borrower is required to pay any
additional amount to any Lender or to any Governmental Authority for the account
of any Lender pursuant to Section 2.16 or (iii) any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Issuing Bank and Swingline Lender), which consents, in each
case, shall not unreasonably be withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and unreimbursed participations in LC Disbursements and Swingline Loans, accrued
but unpaid interest thereon, accrued but unpaid fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (C) the Borrower or such assignee shall have paid (unless
waived) to the Administrative Agent the processing and recordation fee specified
in Section 9.04(b)(ii) and (D) in the case of any such assignment resulting from
a claim for compensation under Section 2.15,  or payments required to be made
pursuant to Section 2.16 or a notice given under Section 2.20, such assignment
will result in a material reduction in such compensation or payments.  A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each party hereto agrees that an assignment required pursuant
to this paragraph may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender required to make such assignment need not be a party thereto.

 

Section 2.19          Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)         Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

 

(ii)        Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

53

--------------------------------------------------------------------------------


 

amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, in the case of a Revolving Lender, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to each Issuing Bank and the
Swingline Lender hereunder; third, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fourth, in the
case of a Revolving Lender, if so determined by the Administrative Agent and the
Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fifth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, such Issuing Bank or such
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans or LC Disbursements and such Lender is a Defaulting Lender under
clause (a) of the definition thereof, such payment shall be applied solely to
pay the relevant Loans of, and LC Disbursements owed to, the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied pursuant to
Section 2.04(j).  Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to Section 2.04(j) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)       Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive or accrue any commitment fee pursuant to Section 2.11(a) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.11(b).

 

(iv)       Reallocation of Applicable Percentages to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender and so long as the
conditions set forth in Section 4.02 are satisfied, for purposes of computing
the amount of the obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit or Swingline Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided that the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate principal amount of the Revolving Loans of that Lender.

 

(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swingline Lender and each Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

54

--------------------------------------------------------------------------------

 

any conditions set forth therein (which may include arrangements with respect to
any cash Collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.19(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

Section 2.20          Illegality. If any Lender determines that any law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the Adjusted Eurodollar Rate, or to determine or
charge interest rates based upon the Adjusted Eurodollar Rate, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining ABR Loans the interest rate
on which is determined by reference to the Adjusted Eurodollar Rate component of
the Alternate Base Rate, the interest rate on such ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon three Business Days’ notice from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to ABR Loans (the interest rate on which ABR Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans, and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Adjusted
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate.  Each Lender agrees to notify the Administrative Agent
and the Borrower in writing promptly upon becoming aware that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

Article III
Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01          Organization; Powers. Each of the Borrower and its
Subsidiaries are duly organized, validly existing and in good standing (to the
extent such concept exists in the relevant jurisdictions) under the laws of the
jurisdiction of its organization, has the corporate or other organizational
power and authority to, except as would not reasonably be expected to have a
Material

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

55

--------------------------------------------------------------------------------


 

Adverse Effect, carry on its business as now conducted and as proposed to be
conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and to effect the Transactions and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

Section 3.02          Authorization; Enforceability. The Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other organizational action and, if required, action by the holders
of such Loan Party’s Equity Interests.  This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of the Borrower or
such Loan Party, as the case may be, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and implied covenants of good faith and fair
dealing.

 

Section 3.03          Governmental Approvals; No Conflicts. The Transactions
(a) except as described on Schedule 3.03, do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate (i) the Organizational Documents of, or (ii) any
Requirements of Law applicable to the Borrower or any of its Subsidiaries,
(c) will not violate or result in a default under any indenture or other
material agreement or instrument binding upon the Borrower or any of its
Subsidiaries or their respective assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by the Borrower or any
of its Subsidiaries, or give rise to a right of, or result in, termination,
cancellation or acceleration of any obligation thereunder and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries, except Liens created under the Loan Documents, except
(in the case of each of clauses (a), (b)(ii) and (c)) to the extent that the
failure to obtain or make such consent, approval, registration, filing or
action, or such violation, as the case may be, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

Section 3.04          Financial Condition; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the financial condition of the Borrower as of the date thereof and its
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

 

(b)           The unaudited consolidated balance sheet of the Borrower dated
September 30, 2012, and the related consolidated statements of earnings and cash
flows of the Borrower for the nine-month period ended September 30, 2012
(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(B) fairly present in all material respects the financial condition of the
Borrower as of the date thereof and its results of operations for the period
covered thereby, subject to the absence of footnotes and to normal year-end
audit adjustments.

 

(c)           The Borrower has heretofore furnished to Administrative Agent (for
distribution to the Lenders) the consolidated pro forma balance sheet of the
Borrower and its Subsidiaries as at June 30, 2012, and the related consolidated
pro forma statement of earnings of

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

56

--------------------------------------------------------------------------------


 

the Borrower and its Subsidiaries for the twelve-month period then ended (such
pro forma balance sheet and statement of earnings, the “Pro Forma Financial
Statements”), which have been prepared giving effect to the Transactions
(excluding the impact of purchase accounting effects required by GAAP) as if
such transactions had occurred on such date or at the beginning of such
twelve-month period, as the case may be.  The Pro Forma Financial Statements
have been prepared in good faith, based on assumptions believed by the Borrower
to be reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis and in accordance with GAAP the estimated
financial position of the Borrower and its Subsidiaries as at June 30, 2012, and
their estimated results of operations for the periods covered thereby, assuming
that the Transactions had actually occurred at such date or at the beginning of
such period (excluding the impact of purchase accounting effects required by
GAAP).

 

(d)           Since December 31, 2011, there has been no Material Adverse
Effect.

 

Section 3.05          Properties.

 

(a)           The Borrower and each of its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, if any (including the Mortgaged Properties), (i) free and clear of all
Liens except for Liens permitted by Section 6.02 and (ii) except for minor
immaterial defects in title that do not interfere with its ability to conduct
its business as currently conducted or as proposed to be conducted or to utilize
such properties for their intended purposes, except, in the case of clause (ii),
where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)           As of the Effective Date after giving effect to the Transactions,
except as set forth on Schedule 3.05, none of the Borrower or any of its
Subsidiaries owns any real property.  The legal description of all real property
owned by the Borrower or any of its Subsidiaries on the Closing Date is
accurately set forth on Schedule 3.05.

 

Section 3.06          Litigation and Environmental Matters.

 

(a)           Except as set forth in Schedule 3.06, there are no actions, suits
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any of its Subsidiaries that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

(b)           Except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, none of the Borrower nor any
of its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has, to the knowledge of the Borrower, become
subject to any Environmental Liability, (iii) has received written notice of any
claim with respect to any Environmental Liability or (iv) has, to the knowledge
of the Borrower, any basis to reasonably expect that the Borrower or any of its
Subsidiaries will become subject to any Environmental Liability.

 

Section 3.07          Compliance with Laws and Agreements. Each of the Borrower
and its Subsidiaries is in compliance with (a) its Organizational Documents,
(b) all Requirements of Law applicable to it or its property and (c) all
indentures and other agreements and instruments binding upon it or its property,
except, in the case of clauses (a) (other than as it relates to the Borrower),
(b) and (c) of

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

57

--------------------------------------------------------------------------------


 

this Section, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.08          Investment Company Status. None of the Borrower or any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended from time to
time.

 

Section 3.09          Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Borrower and each of its Subsidiaries (a) have timely filed or caused to be
filed all Tax returns and reports required to have been filed and (b) have paid
or caused to be paid all Taxes required to have been paid (whether or not shown
on a Tax return) including in their capacity as Tax withholding agents, except
any Taxes that are being contested in good faith by appropriate actions,
provided that the Borrower or such Subsidiary, as the case may be, has set aside
on its books adequate reserves therefore in accordance with GAAP.

 

Section 3.10          ERISA; Labor Matters.

 

(a)           Except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan is in compliance
with the applicable provisions of ERISA, the Code and other federal or state
laws.

 

(b)           Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or, to the knowledge of the Borrower is reasonably expected to occur,
(ii) neither a Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA),
(iii) neither a Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan and
(iv) neither a Loan Party nor any ERISA Affiliate has engaged in a transaction
that could reasonably be expected to be subject to Section 4069 or 4212(c) of
ERISA.

 

(c)           There are no collective bargaining agreements covering the
employees of the Borrower or any of its Subsidiaries and, except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, neither any Loan Party nor any Subsidiary has suffered
any strikes, walk-outs, work stoppages or other labor difficulty within the last
five years.

 

Section 3.11          Disclosure; No Undisclosed Liabilities.

 

(a)           No reports, financial statements, certificates, projections or
other written information (other than information of a general economic or
industry nature) furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with any Loan Document or
delivered thereunder (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed by them to be reasonable at the time delivered and, if
such projected financial information was delivered prior to the Effective Date,
as of the Effective Date,

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

58

--------------------------------------------------------------------------------


 

it being understood that any such projected financial information may vary from
actual results and such variations could be material.

 

(b)           The Borrower and its Subsidiaries have no material obligations or
liabilities, matured or unmatured, fixed or contingent, other than (i) those set
forth or adequately provided for in the financial statements delivered to the
Agent pursuant to this Agreement, (ii) those incurred in the ordinary course of
business and not required to be set forth in the financial statements under
GAAP, (iii) those incurred in the ordinary course of business since the date of
the most recently delivered balance sheet and consistent with past practice, and
(iv) those incurred in connection with the execution of this Agreement.

 

Section 3.12          Subsidiaries. As of the Effective Date, Schedule 3.12 sets
forth the name of, and the ownership interest of the Borrower and each
Subsidiary in, each Subsidiary.

 

Section 3.13          Intellectual Property; Licenses, Etc. Except with respect
to immaterial defects, the Borrower and its Subsidiaries own, license or possess
the right to use, all of the trademarks, service marks, trade names, domain
names, copyrights, patents, patent rights, licenses, technology, software,
know-how database rights, design rights and other rights to Intellectual
Property that are reasonably necessary for the operation of their businesses as
currently conducted, and, without conflict with the rights of any Person.  No
Intellectual Property, advertising, product, process, method, substance, part or
other material used by the Borrower or any of its Subsidiaries in the operation
of its business as currently conducted infringes upon any rights held by any
Person except for such infringements, individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect.  Except as
disclosed on Schedule 3.13, (i) no claim or litigation regarding any of the
Intellectual Property is pending or, to the knowledge of the Borrower or any of
its Subsidiaries, threatened against the Borrower or any of its Subsidiaries and
(ii) neither the Borrower nor any of its Subsidiaries has received a notice
disputing such Person’s ownership, license or possession of such Intellectual
Property, which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

Section 3.14          Solvency. From and after the consummation of the
Transactions to occur on the Effective Date, after taking into account all
applicable rights of indemnity and contribution, (a) the fair value of the
assets of the Borrower and its Subsidiaries exceeds their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries is greater than the amount
that will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Borrower
and its Subsidiaries are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured, and
(d) the Borrower and its Subsidiaries are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital.  For
purposes of this Section 3.14, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual or matured liability.

 

Section 3.15          Federal Reserve Regulations. None of the Borrower or any
of its Subsidiaries is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock.  No part of the
proceeds of the Loans will be used, directly or indirectly, to purchase or carry
any margin stock or to refinance any Indebtedness originally incurred for such
purpose or for any other purpose that, in each case, entails a violation
(including on the part of any Lender) of the provisions of Regulations U or X of
the Board of Governors.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

59

--------------------------------------------------------------------------------


 

Section 3.16          PATRIOT ACT; FCPA.

 

(a)           To the extent applicable, each of the Borrower and its
Subsidiaries is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the PATRIOT Act.  No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(b)           The use of the proceeds of the Loans and the Letters of Credit
will not violate the Trading with the Enemy Act, as amended or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R. Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto.

 

(c)           None of the Borrower or any of its respective Subsidiaries is
(i) a Person described or designated in the Specially Designated Nationals and
Blocked Persons List of the Office of Foreign Assets Control or in Section 1 of
the Anti-Terrorism Order or (ii) engages with any such Person in any dealings or
transactions that violate U.S. law.

 

Section 3.17          Use of Proceeds. The proceeds of the Loans have been used
and shall be used in accordance with Section 5.10.

 

Section 3.18          Security Interests. Each of the Security Documents
creates, as security for the Secured Obligations purported to be secured
thereby, a valid and enforceable (and, to the extent perfection thereof can be
accomplished pursuant to the filings or other actions required by the Security
Documents and such filings or other actions are required to have been made or
taken, perfected) security interest in and Lien on all of the Collateral subject
thereto, superior to and prior to the rights of all third Persons and subject to
no other Liens (except that the Collateral may be subject to Liens permitted by
Section 6.02), in favor of the Administrative Agent for the benefit of the
Lenders.  No filings or recordings are required in order to perfect the security
interests created under any Security Document that are required by the Security
Documents to be perfected except for filings or recordings which shall have been
made, or for which satisfactory arrangements have been made or which are not yet
required to have been made, upon or prior to the execution and delivery thereof.

 

Section 3.19          Insurance.

 

(a)           The properties of the Borrower and its Subsidiaries are insured
with reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

 

(b)           All real property that constitutes Collateral and that is a “Flood
Hazard Property” is covered by flood insurance with reputable insurance
companies not Affiliates of the Parent, in such amounts and with such
deductibles as the Administrative Agent may reasonably request upon at least
thirty (30) days prior written notice to the Borrower.

 

Section 3.20          No Default. No Default has occurred and is continuing.

 

Section 3.21          OFAC. No Loan Party (a) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

60

--------------------------------------------------------------------------------


 

23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)),
(b) engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such person in any manner
violative of Section 2, or (c) is a person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

 

Article IV

Conditions

 

Section 4.01          Effective Date. The obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions shall
be satisfied (or waived in accordance with Section 9.02):

 

(a)           The Administrative Agent (or its counsel) shall have received from
the Borrower either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.

 

(b)           The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of Ropes & Gray LLP, New York counsel for the Loan
Parties, in customary form and substance.

 

(c)           The Administrative Agent shall have received a certificate of each
Loan Party, dated the Effective Date, substantially in the form of Exhibit E-1
or such other form acceptable to the Administrative Agent with appropriate
insertions, executed by any Responsible Officer of such Loan Party, and
including or attaching the documents referred to in paragraph (d) of this
Section.

 

(d)           The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the board of
directors or equivalent governing body of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.

 

(e)           The Administrative Agent and the Lenders shall have received all
fees and other amounts previously agreed in writing by the Lead Arranger and the
Borrower to be due and payable on or prior to the Effective Date (including, to
the extent estimated or invoiced at least two Business Days prior to the
Effective Date, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party under any Loan Document), which amounts may
be offset against the proceeds of the initial Loans made on the Effective Date.

 

(f)            The Collateral and Guarantee Requirement shall have been
satisfied; provided that if, notwithstanding the use by the Borrower of
commercially reasonable efforts,

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

61

--------------------------------------------------------------------------------


 

without undue burden or expense, to cause the Collateral and Guarantee
Requirement to be satisfied on the Effective Date, the requirements thereof
(other than (a) the execution and delivery of the Guarantee Agreement by the
Loan Parties and the Collateral Agreement by the Loan Parties, (b) delivery to
the Administrative Agent of certificates (if any) representing the Equity
Interests of each Subsidiary of the Borrower and stock powers or other
appropriate instruments of transfer and (c) delivery of Uniform Commercial Code
financing statements with respect to perfection of security interests in other
assets of the Loan Parties that may be perfected by the filing of a financing
statement under the Uniform Commercial Code) are not satisfied as of the
Effective Date, the satisfaction of such requirements shall not be a condition
to the availability of the initial Loans on the Effective Date, but shall be
required to be satisfied within the period specified therefor in Schedule 5.13
or such later date as the Administrative Agent may reasonably agree.

 

(g)           Certificates of insurance shall be delivered to the Administrative
Agent evidencing the existence of insurance maintained by the Borrower and its
Subsidiaries pursuant to Section 5.07 and, if applicable, the Administrative
Agent shall be designated as an additional insured (on behalf of itself and the
Lenders) and loss payee as its interest may appear thereunder, or solely as the
additional insured, as the case may be, thereunder (provided that if such
endorsement as additional insured cannot be delivered by the Effective Date,
such endorsement may be delivered at such later date as is set forth on Schedule
5.13).

 

(h)           The Lead Arranger shall have received (i) the Audited Financial
Statements and (ii) the unaudited consolidated and combined balance sheet of the
Borrower as at September 30, 2012 and the related consolidated statements of
earnings and cash flows of the Borrower for the nine-month period ended
September 30, 2012.

 

(i)            The Lead Arranger shall have received the Pro Forma Financial
Statements.

 

(j)            The representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects (or if
qualified by “materiality”, “Material Adverse Effect” or similar language, in
all respects) on and as of the Effective Date.

 

(k)           The Lenders shall have received a certificate, substantially in
the form of Exhibit E-2, from the chief financial officer or chief accounting
officer or other officer with equivalent duties of the Borrower certifying as to
the solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Transactions.

 

(l)            The Administrative Agent and the Lead Arranger shall have
received all documentation and other information about the Loan Parties as shall
have been reasonably requested in writing at least 5 days prior to the Effective
Date by the Administrative Agent or the Lead Arranger required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA Patriot Act.

 

(m)          The Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to it, that the Borrower and each of its
Subsidiaries possesses clean title with respect to all real property owned by
the Borrower or such Subsidiary.

 

Section 4.02          Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

62

--------------------------------------------------------------------------------


 

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as the case may be; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the date of such credit extension or on such
earlier date, as the case may be.

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as the case may be, no Default or Event of Default shall have occurred
and be continuing.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 

Article V
Affirmative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent indemnification obligations as to which no claim has been made)
payable under any Loan Document shall have been paid in full and all Letters of
Credit shall have expired or been terminated (or cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the relevant
Issuing Bank) and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

Section 5.01          Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent (for distribution to each Lender
through the Administrative Agent):

 

(a)           on or before the date that is 90 days after the end of each fiscal
year of the Borrower, an audited consolidated balance sheet and audited
consolidated statements of operations and comprehensive income and cash flows of
the Borrower and its Subsidiaries as of the end of and for such fiscal year, in
each case with all consolidating information regarding the Borrower and its
Subsidiaries required of a registrant under Regulation S-X, together with
related notes thereto and customary management’s discussion and analysis
describing results of operations, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception,
or any exception as to the scope of such audit, in each case other than a
qualification related solely to the scheduled or accelerated maturity of Loans
and Commitments, as applicable), to the effect that such consolidated financial
statements present fairly in all material respects the financial condition as of
the end of and for such year and results of operations and cash flows of the
Borrower and its Subsidiaries (as applicable) on a consolidated basis (as
applicable) in accordance with GAAP consistently applied;

 

(b)           with respect to each of the first three fiscal quarters of each
fiscal year, on or before the date that is 45 days after the end of each such
fiscal quarter, an unaudited consolidated balance sheet and unaudited
consolidated statements of operations and comprehensive income and cash flows of
the Borrower and its Subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, in each case with all

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

63

--------------------------------------------------------------------------------


 

consolidating information regarding the Borrower and its Subsidiaries required
of a registrant under Regulation S-X, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year; all certified by
a Financial Officer as presenting fairly in all material respects, as
applicable, the financial condition as of the end of and for such fiscal quarter
and such portion of the fiscal year and results of operations and cash flows of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; together with customary management’s discussion and
analysis describing results of operations;

 

(c)           not later than five days after any delivery of financial
statements under paragraph (a) or (b) above or a certificate of a Financial
Officer (i) certifying as to whether a Default has occurred and, if a Default
has occurred and is continuing, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with the covenants
contained in Sections 6.10 and 6.11;

 

(d)           not later than 90 days after the commencement of each fiscal year
of the Borrower, a detailed consolidated annual budget for the Borrower and its
Subsidiaries for such fiscal year (including a projected consolidated balance
sheet and consolidated statements of projected operations, comprehensive income
and cash flows as of the end of and for such fiscal year and setting forth the
material assumptions used for purposes of preparing such budget);

 

(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and registration statements (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by the Borrower or any of its
Subsidiaries with the SEC or with any national securities exchange, or
distributed by the Borrower or any of its Subsidiaries to the holders of its
Equity Interests generally, as the case may be; and

 

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower and its Subsidiaries, or compliance with the terms of any Loan
Document, as the Administrative Agent on its own behalf or on behalf of any
Lender may reasonably request in writing.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 (including with respect to management’s discussion and analysis)
may be satisfied with respect to financial information of the Borrower and its
Subsidiaries by furnishing the Form 10-K or 10-Q (or the equivalent), as
applicable, of the Borrower (or a parent company thereof) filed with the SEC;
provided that (i) to the extent such information relates to a parent of the
Borrower, such information is accompanied by consolidating information, which
may be unaudited, that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to the Borrower and its Subsidiaries on a standalone basis, on the
other hand, and (ii) to the extent such information is in lieu of information
required to be provided under Section 5.01(a), such materials are accompanied by
a report and opinion of PricewaterhouseCoopers LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, in each case other than a qualification related solely to the
scheduled or accelerated maturity of Loans and Commitments.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

64

--------------------------------------------------------------------------------

 

Documents required to be delivered pursuant to Section 5.01(a), (b), (d) or
(e) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(d)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger, the Issuing Banks and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

Section 5.02          Notices of Material Events. Promptly after any Responsible
Officer of the Borrower obtains actual knowledge thereof and, if applicable,
after notifying the appropriate Governmental Authority, the Borrower will
furnish to the Administrative Agent (for distribution to each Lender through the
Administrative Agent) written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against the Borrower and its
Subsidiaries or the receipt of a notice of an Environmental Liability, in each
case, could reasonably be expected to result in a Material Adverse Effect; and

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

65

--------------------------------------------------------------------------------


 

(c)           the occurrence of any event that is not a matter of general public
knowledge that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

Section 5.03          Information Regarding Collateral.

 

(a)           The Borrower will furnish to the Administrative Agent prompt (and
in any event within 30 days or such longer period as reasonably agreed to by the
Administrative Agent) written notice of any change (i) in any Loan Party’s legal
name (as set forth in its certificate of organization or like document), (ii) in
the jurisdiction of incorporation or organization of any Loan Party or in the
form of its organization or (iii) in any Loan Party’s organizational
identification number.

 

(b)           Not later than five days after delivery of financial statements
pursuant to Section 5.01(a), the Borrower shall deliver to the Administrative
Agent a certificate executed by a Responsible Officer of the
Borrower (i) setting forth the information required pursuant to Sections 1(a),
1(b), 2 and 6 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section, (ii) identifying any Subsidiary of the
Borrower that has become, or ceased to be, a Material Subsidiary during the most
recently ended fiscal quarter and (iii) certifying that all notices required to
be given prior to the date of such certificate by this Section 5.03 have been
given.

 

Section 5.04          Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to obtain, preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, amalgamation, liquidation or dissolution
permitted under Section 6.03 or any Disposition permitted by Section 6.05.

 

Section 5.05          Payment of Taxes, etc. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations in respect of Taxes before the
same shall become delinquent or in default, except, in each case, to the extent
(i) any such Tax which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves (in the good faith judgment
of the management of the Borrower) with respect thereto in accordance with GAAP
or (ii) the failure to pay or discharge the same would not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.06          Maintenance of Properties. The Borrower will, and will
cause each of its Subsidiaries to, keep and maintain all material property
necessary to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and fire, casualty or condemnation excepted.

 

Section 5.07          Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain, with insurance companies that the Borrower believes
(in the good faith judgment of the management of the Borrower) are financially
sound and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts (after giving effect to any self-insurance
which the Borrower believes (in the good faith judgment of management of the
Borrower) is reasonable and prudent

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

66

--------------------------------------------------------------------------------


 

in light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as the Borrower believes (in the good faith
judgment or the management of the Borrower) are reasonable and prudent in light
of the size and nature of its business, and will furnish to the Administrative
Agent, upon written request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried.  Each such policy of
insurance shall (i) in the case of general liability and product liability
insurance, name the Administrative Agent, on behalf of the Lenders, as an
additional insured thereunder as its interests may appear for payments in excess
of $1,000,000 for any occurrence and (ii) in the case of each casualty insurance
policy covering Collateral, name the Administrative Agent, on behalf of the
Lenders as the loss payee thereunder for payments in excess of $1,000,000 for
any occurrence.

 

Section 5.08          Books and Records; Inspection and Audit Rights. The
Borrower will, and will cause each of its Subsidiaries to, maintain proper books
of record and account in which entries that are full, true and correct in all
material respects and are in conformity with GAAP consistently applied shall be
made of all material financial transactions and matters involving the assets and
business of the Borrower or its Subsidiaries, as the case may be.  The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise visitation and
inspection rights of the Administrative Agent and the Lenders under this
Section 5.08 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year absent the existence of an Event
of Default and only one such time shall be at the Borrower’s expense; provided
further that (a) when an Event of Default exists, the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice and (b) the
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants.  Notwithstanding anything to the contrary in this Section 5.08,
none of the Borrower or any of its Subsidiaries shall be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by applicable law or contract.

 

Section 5.09          Compliance with Laws. (a) The Borrower will, and will
cause each of its Subsidiaries to, comply with its Organizational Documents and
all Requirements of Law with respect to it, its property and operations, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)           Without limitation of clause (a) above, the Borrower will, and
will cause each of its Subsidiaries to: (i) comply with all applicable
Environmental Laws and Environmental Permits except, in each case, to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; (ii) obtain and renew all Environmental Permits necessary for
its operations and properties; and (iii) to the extent required under
Environmental Laws, conduct any investigation, mitigation, study, sampling and
testing, and undertake any clean-up, removal or remedial, corrective or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except, in the case of clauses (ii) and (iii), to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

67

--------------------------------------------------------------------------------


 

Section 5.10          Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used for capital expenditures and Permitted Acquisitions, to
provide for the ongoing working capital requirements of the Borrower and its
Subsidiaries and for general corporate purposes, including the payment of the
Transaction Costs.  Letters of Credit will be used by the Borrower only for
general corporate purposes of the Borrower and its Subsidiaries.

 

Section 5.11          Additional Subsidiaries.

 

(a)           If (i) any additional Subsidiary (other than an Excluded
Subsidiary) of the Borrower is formed or acquired after the Effective Date or
(ii) if any Subsidiary ceases to be an Excluded Subsidiary, the Borrower will,
within 30 days (or such longer period as the Administrative Agent shall
reasonably agree) after such newly formed or acquired Subsidiary is formed or
acquired or such Subsidiary ceases to be an Excluded Subsidiary, notify the
Administrative Agent thereof (unless such Subsidiary is an Excluded Subsidiary),
and will cause such Subsidiary (unless such Subsidiary is an Excluded
Subsidiary) to satisfy the Collateral and Guarantee Requirement with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by any Loan Party within 30 days after such notice (or
such longer period as the Administrative Agent shall reasonably agree and the
Administrative Agent shall have received a completed Perfection Certificate with
respect to such Subsidiary signed by a Responsible Officer, together with all
attachments contemplated thereby). Notwithstanding anything contained in this
Agreement (including this Section 5.11) or any other Loan Document to the
contrary, (i) no more than 65% of the total combined voting power of all classes
of Equity Interests entitled to vote in or of any Foreign Subsidiary (and 100%
of the non-voting Equity Interests) shall be pledged or similarly hypothecated
to guarantee or support any Obligation herein, (ii) no Excluded Subsidiary shall
guarantee or support any Obligation herein (iii) no security or similar interest
shall be granted in the assets of any Excluded Subsidiary, which security or
similar guarantees or supports any Obligation herein and (iv) none of Borrower
or any of its Subsidiaries shall be required to provide any guarantee, pledge or
asset support arrangement that would subject Borrower or any Subsidiary to any
adverse Tax consequence due to the application of Section 956 of the Code.

 

(b)           Within 30 days (or such longer period as the Administrative Agent
may reasonably agree) after the Borrower identifies any new Material Subsidiary
pursuant to Section 5.03(b), all actions (if any) required to be taken with
respect to such Subsidiary in order to satisfy the Collateral and Guarantee
Requirement shall have been taken with respect to such Subsidiary.

 

Section 5.12          Further Assurances.

 

(a)           The Borrower will, and will cause each Loan Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law and that the Administrative Agent
or the Required Lenders may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties.

 

(b)           If, after the Effective Date, the cash and cash equivalents of the
Borrower and the Subsidiary Guarantors, taken as a whole, is less than
$150,000,000 at any time (a “Mortgage Trigger Event”), the Borrower will notify
the Administrative Agent thereof, and, will cause all real property owned by the
Borrower or any of its Subsidiaries to be subjected to a Lien securing the
Secured Obligations and will take and cause the other Loan Parties to take, such
actions as shall be necessary and reasonably requested by the Administrative
Agent, including, without limitation, the execution of Mortgages in favor of the
Administrative Agent, to grant and

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

68

--------------------------------------------------------------------------------


 

perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties and subject to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement”
within 30 days of the occurrence of the Mortgage Trigger Event.

 

Section 5.13          Certain Post-Closing Obligations. As promptly as
practicable, and in any event within the time periods after the Effective Date
specified in Schedule 5.13 or such later date as the Administrative Agent agrees
to in writing, including to reasonably accommodate circumstances unforeseen on
the Effective Date, the Borrower and each other Loan Party shall deliver the
documents or take the actions specified on Schedule 5.13, in each case except to
the extent otherwise agreed by the Administrative Agent pursuant to its
authority as set forth in the definition of the term “Collateral and Guarantee
Requirement”.

 

Section 5.14          Payment of Obligations. The Borrower and each of its
Subsidiaries shall pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all of their material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Subsidiaries.

 

Section 5.15          Compliance with Environmental Laws. The Borrower and each
of its Subsidiaries shall conduct their respective businesses in compliance in
all material respects with all Environmental Laws applicable to it or them.  The
Borrower and its Subsidiaries shall take prompt and appropriate action to
respond to any non-compliance or alleged non-compliance with Environmental Laws.

 

Section 5.16          Compliance with ERISA. The Borrower and each of its
Subsidiaries shall and shall cause its ERISA Affiliates to maintain each Plan
which is subject to or governed under ERISA, the Code or other federal or state
law in compliance in all material respects with the applicable provisions of
ERISA, except where noncompliance would not be reasonably likely to have a
Material Adverse Effect or cause a Lien on the assets of the Borrower or any
Subsidiary.

 

Section 5.17          Maintenance of CUBICIN Intellectual Property.  The
Borrower or a Subsidiary Guarantor shall at all times own all patents and other
Intellectual Property relating to “CUBICIN”.

 

Article VI
Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent indemnification obligations as to which no claim has been made)
under any Loan Document have been paid in full and all Letters of Credit have
expired or been terminated and all LC Disbursements shall have been reimbursed
(or cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the Issuing Bank), the Borrower covenants and agrees with the
Lenders that:

 

Section 6.01          Indebtedness; Certain Equity Securities. The Borrower will
not, and will not permit any of its Subsidiaries to, create, incur, assume or
permit to exist any Indebtedness, except:

 

(i)            (A) Indebtedness of the Borrower and any of its Subsidiaries
under the Loan Documents and (B) any Permitted Refinancing of any Indebtedness
set forth in the immediately foregoing clause (A);

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

69

--------------------------------------------------------------------------------


 

(ii)        Indebtedness outstanding on the date hereof and listed on
Schedule 6.01 and any Permitted Refinancing thereof;

 

(iii)       Guarantees by the Borrower and its Subsidiaries in respect of
Indebtedness of the Borrower or any of its Subsidiaries otherwise permitted
hereunder; provided that such Guarantee is otherwise permitted by Section 6.04;
provided further that (A) no Guarantee by any Subsidiary Loan Party of any
Junior Financing shall be permitted unless such Subsidiary Loan Party shall have
also provided a Guarantee of the Loan Document Obligations pursuant to the
Guarantee Agreement and (B) if the Indebtedness being Guaranteed is subordinated
to the Loan Document Obligations, such Guarantee shall be subordinated to the
Guarantee of the Loan Document Obligations on terms at least as favorable to the
Lenders as those contained in the subordination of such Indebtedness;

 

(iv)       Indebtedness of the Borrower owing to any of its Subsidiaries or of
any Subsidiary owing to any other Subsidiary or to the Borrower, to the extent
permitted by Section 6.04; provided that (A) all such Indebtedness of any Loan
Party owing to any Subsidiary that is not a Loan Party in excess of $10,000,000
in the aggregate shall be subordinated to the Loan Document Obligations on terms
(i) at least as favorable to the Lenders as those set forth in the form of
intercompany note attached as Exhibit F or (ii) otherwise reasonably
satisfactory to the Administrative Agent, and (B) all such Indebtedness owing by
a Subsidiary that is not a Loan Party to any Loan Party in excess of $1,000,000
shall be evidenced by a note and pledged as Collateral for the Secured
Obligations;

 

(v)        (A) Indebtedness (including Capital Lease Obligations) of the
Borrower or any of its Subsidiaries financing the acquisition, construction,
repair, replacement or improvement of fixed or capital assets, other than
software; provided that such Indebtedness is incurred concurrently with or
within 270 days after the applicable acquisition, construction, repair,
replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding clause (A); provided further
that the aggregate principal amount of Indebtedness that is outstanding in
reliance on this clause (v) shall not, at any time outstanding, exceed
$10,000,000;

 

(vi)       Indebtedness in respect of Swap Agreements entered into in the
ordinary course of business (and not for speculative purposes) in order to
(A) effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
of its Subsidiaries or (B) hedge foreign currency or commodity supply
transactions of the Borrower and its Subsidiaries;

 

(vii)      Indebtedness of any Person that becomes a Subsidiary of the Borrower
(or of any Person not previously a Subsidiary Guarantor that is merged,
amalgamated or consolidated with or into the Borrower or a Subsidiary Guarantor)
after the date hereof as a result of a Permitted Acquisition, or Indebtedness of
any Person that is assumed by the Borrower or any of its Subsidiaries in
connection with an acquisition of assets by the Borrower or such Subsidiary in a
Permitted Acquisition, and Permitted Refinancings thereof; provided that
(A) such Indebtedness is not incurred in contemplation of such Permitted
Acquisition, (B) provided further that the aggregate principal amount of
Indebtedness that is outstanding in reliance on this clause (vii) shall not, at
any time outstanding, exceed $25,000,000;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

70

--------------------------------------------------------------------------------


 

(viii)     Indebtedness of the Borrower and any of its Subsidiaries consisting
of notes or loans under credit agreements, indentures or other similar
instruments or agreements and any Permitted Refinancing thereof; provided that
(A) any issuer of such Indebtedness shall be the Borrower or a Foreign
Subsidiary, (B) such Indebtedness is unsecured, (C) such Indebtedness does not
mature prior to the date that is 91 days after the Maturity Date in effect at
the time of incurrence thereof, (D) except with respect to customary bridge
financing intended to be replaced by long-term Indebtedness, such Indebtedness
has no mandatory (other than customary provisions relating to asset sales or a
change of control, so long as the rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior payment in full in cash of the Obligations and the termination of the
Commitments) or scheduled amortization or payments, repurchases or redemptions
of principal in cash or Disqualified Equity Interests prior to the date that is
91 days after the Maturity Date in effect at the time of incurrence thereof,
(E) immediately after giving effect thereto and the use of the proceeds thereof,
(1) no Event of Default shall exist or result therefrom and (2) the Borrower and
its Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Sections 6.10 and 6.11 as of the last day of the most recently ended Test
Period, (F) if such Indebtedness is subordinated, the Loan Document Obligations
shall have been, and while the Loan Document Obligations remain outstanding, no
other Indebtedness is or is permitted to be, designated as “Senior Indebtedness”
or its equivalent in respect of such Indebtedness, and (G) such Indebtedness has
terms and conditions (other than interest rate, redemption premiums and
subordination terms), taken as a whole, that are not materially less favorable
to the Borrower, its Subsidiaries and the Lenders as the terms and conditions of
this Agreement; provided that a certificate of a Responsible Officer delivered
to the Administrative Agent at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive unless the Administrative Agent provides notice to the Borrower of
its objection during such five Business Day period; provided, further, that the
aggregate principal amount of Indebtedness outstanding in reliance on this
clause (viii) in respect of which the primary obligor or a guarantor is a
Subsidiary that is not a Loan Party, together with the then outstanding
principal amount of any Indebtedness incurred pursuant to clause (xiv) below,
shall not exceed at any time outstanding, $25,000,000;

 

(ix)       Indebtedness representing deferred compensation or stock-based
compensation to employees of the Borrower and its Subsidiaries incurred in the
ordinary course of business;

 

(x)        Indebtedness consisting of unsecured (or secured only by the Equity
Interests being purchased or redeemed) promissory notes issued by any Loan Party
to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Borrower or any direct or indirect parent thereof
permitted by Section 6.06(a);

 

(xi)       Indebtedness constituting indemnification obligations or obligations
in respect of purchase price or other similar adjustments incurred in a
Permitted Acquisition, any other Investment or any Disposition, in each case
permitted under this Agreement;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

71

--------------------------------------------------------------------------------


 

(xii)      Indebtedness consisting of obligations under deferred consideration
(earn-outs, indemnifications, incentive non-competes, milestone payments and
other contingent obligations) or other similar arrangements incurred in
connection with the Transactions or any Permitted Acquisition or other
Investment permitted hereunder;

 

(xiii)     Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections, cash pooling, employee credit cards and
similar arrangements, in each case, in connection with deposit accounts in the
ordinary course of business;

 

(xiv)    Indebtedness of the Foreign Subsidiaries, other than Foreign
Subsidiaries who have received Intellectual Property pursuant to
Section 6.05(q); provided that the aggregate principal amount of Indebtedness
outstanding in reliance on Section 6.01(viii) in respect of which the primary
obligor or a guarantor is a Subsidiary that is not a Loan Party, together with
any Indebtedness incurred pursuant to this clause (xiv) shall not exceed at any
time outstanding, $25,000,000;

 

(xv)     Indebtedness incurred by the Borrower or any of its Subsidiaries in
respect of bankers’ acceptances or similar instruments (other than letters of
credit) issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations (other than obligations in respect of letters of
credit) regarding workers compensation claims; provided that the reimbursement
obligations in respect thereof are reimbursed within 60 days following the date
thereof;

 

(xvi)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Subsidiaries, in each case in the ordinary course of
business or consistent with past practice;

 

(xvii)   Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;

 

(xviii)  Indebtedness consisting of insurance premium financing and take or pay
obligations contained in supply agreements in the ordinary course of business;

 

(xix)    other Indebtedness of the Borrower and the Subsidiary Guarantors not to
exceed $5,000,000 at any time outstanding; and

 

(xx)     all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xix) above.

 

Section 6.02          Liens. The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

 

(i)         Liens created under the Loan Documents;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

72

--------------------------------------------------------------------------------


 

(ii)        Permitted Encumbrances;

 

(iii)       Liens existing on the date hereof and set forth on Schedule 6.02 and
any modifications, replacements, renewals or extensions thereof; provided that
(A) such modified, replacement, renewal or extension Lien does not extend to any
additional property other than (1) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (2) proceeds and
products thereof, and (B) the obligations secured or benefited by such modified,
replacement, renewal or extension Lien are permitted by Section 6.01;

 

(iv)       Liens securing Indebtedness permitted under Section 6.01(v); provided
that (A) such Liens attach concurrently with or within 270 days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and
(C) with respect to Capitalized Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capitalized Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by
such lender;

 

(v)        leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business in the life sciences industry that do not
(A) interfere in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole, or (B) secure any Indebtedness for borrowed
money;

 

(vi)       Liens (A) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (B) on specific items
of inventory or other goods and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

 

(vii)      Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

 

(viii)     Liens (A) on cash advances or escrow deposits in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition permitted under Section 6.05 (including any letter
of intent or purchase agreement with respect to such Investment or Disposition),
or (B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(ix)       Liens on property of any Subsidiary that is not a Loan Party, which
Liens secure Indebtedness of such Subsidiary permitted under Section 6.01;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

73

--------------------------------------------------------------------------------


 

(x)        Liens granted by a Subsidiary that is not a Loan Party in favor of
any Loan Party and Liens granted by a Loan Party in favor of any other Loan
Party;

 

(xi)       Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Subsidiary, in
each case after the date hereof (other than Liens on the Equity Interests of any
Person that becomes a Subsidiary); provided that (A) such Lien was not created
in contemplation of such acquisition or such Person becoming a Subsidiary,
(B) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and other than after-acquired property
subject to a Lien securing Indebtedness and other obligations incurred prior to
such time and which Indebtedness and other obligations are permitted hereunder
that require or include, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (C) the Indebtedness secured thereby is
permitted under Section 6.01(vii);

 

(xii)      any interest, lien, or title of a lessor or sublessor under leases or
subleases (other than leases constituting Capital Lease Obligations) entered
into by any of the Borrower or any of its Subsidiaries in the ordinary course of
business and covering the assets so leased;

 

(xiii)     Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods by any of the Borrower or any of its
Subsidiaries in the ordinary course of business;

 

(xiv)    Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

 

(xv)     Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness for borrowed money or (B) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Subsidiaries in the ordinary course of business;

 

(xvi)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

 

(xvii)   Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto and deposits made in the ordinary
course of business to secure liability to insurance carriers;

 

(xviii)  (A) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (B) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

74

--------------------------------------------------------------------------------

 

(xix)             so long as no Default or Event of Default has occurred and is
continuing at the time of granting such Liens, Liens on cash deposits securing
any Swap Agreement permitted under Section 6.04 hereof;

 

(xx)                Liens on cash or Permitted Investments used to defease or to
satisfy and discharge Indebtedness, provided that such defeasance or
satisfaction and discharge is permitted hereunder;

 

(xxi)             Liens on reasonable deposits and similar Liens attaching to
commodities trading accounts and other brokerage accounts; and

 

(xxii)          other Liens; provided that the aggregate principal amount of
obligations secured by Liens existing in reliance on this clause (xxii) shall
not exceed $500,000 at any time outstanding.

 

Notwithstanding anything in this Section 6.02 to the contrary, no Liens
permitted to be incurred hereunder, other than Liens permitted pursuant to
Sections 6.02(xi), (xvi) and (xviii) or clauses (a), (b), (e) and (f) of the
definition of “Permitted Encumbrances,” shall encumber any of the real property
owned by the Borrower or any of its Subsidiaries.

 

Section 6.03                             Fundamental Changes; Sale-Leasebacks.

 

(a)                                 the Borrower will not, nor will it permit
any of its Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, or Dispose of all or substantially all of the assets of the Borrower
and its Subsidiaries, except that:

 

(i)                           any Subsidiary may merge with (A) the Borrower;
provided that the Borrower shall be the continuing or surviving Person, or
(B) in the case of any Subsidiary of the Borrower, any one or more other
Subsidiaries; provided that when any Subsidiary Loan Party is merging with
another Subsidiary (1) the continuing or surviving Person shall be a Subsidiary
Loan Party or (2) if the continuing or surviving Person is not a Subsidiary Loan
Party, the acquisition of such Subsidiary Loan Party by such surviving
Subsidiary is otherwise permitted under Section 6.04;

 

(ii)                        (A) any Subsidiary that is not a Loan Party may
merge, amalgamate or consolidate with or into any other Subsidiary that is not a
Loan Party and (B) any Subsidiary may liquidate or dissolve or change its legal
form if the Borrower determines in good faith that such action is in the best
interests of the Borrower and its Subsidiaries and is not materially
disadvantageous to the Lenders;

 

(iii)                     any Subsidiary of the Borrower may make a Disposition
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to another Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party,
(B) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Subsidiary in accordance with Section 6.04 or (C) to
the extent constituting a Disposition to a Subsidiary that is not a Loan Party,
such Disposition is for fair value and any promissory note or other non-cash
consideration received in respect thereof is a permitted Investment in a
Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

75

--------------------------------------------------------------------------------


 

(iv)                    the Borrower may merge, amalgamate or consolidate with
any other Person; provided that (A) the Borrower shall be the continuing or
surviving Person, (B) any Investment in connection therewith is permitted under
Section 6.04 and (C) no Default or Event of Default shall have occurred and be
continuing;

 

(v)                       any Subsidiary of the Borrower may merge, consolidate
or amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that the continuing or surviving Person shall
be a Subsidiary, which together with each of its Subsidiaries, shall have
complied with the requirements of Sections 5.11 and 5.12 (or arrangements for
the compliance with such requirements within 30 days (or by such later date
reasonably satisfactory to the Administrative Agent) shall have been made) and
if the other party to such transaction is not a Loan Party, no Default exists
after giving effect to such transaction; and

 

(vi)                    any Subsidiary of the Borrower may effect a merger,
dissolution, liquidation consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05; provided that if the other party to such
transaction is not a Loan Party, no Default exists after giving effect to the
transaction.

 

(b)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and such Subsidiaries on
the Effective Date and businesses reasonably related, ancillary thereto,
complementary, synergistic or reasonable extensions thereof.

 

(c)                                  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement with any Person providing
for the leasing by any Loan Party of real or personal property that has been or
is to be sold or transferred by such Loan Party to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party, other
than any such arrangement entered into in connection with the financing of the
acquisition of such property with the proceeds of purchase money Indebtedness
incurred as permitted by Section 6.01(v), any such arrangement involving the
sale of property within 270 days after the purchase thereof if sold for
consideration not less than the cost of the purchase thereof and the lease of
which (if a Capitalized Lease) is permitted by Section 6.01(v).

 

Section 6.04                             Investments, Loans, Advances,
Guarantees and Acquisitions. The Borrower will not, nor will it permit any of
its Subsidiaries make or hold any Investment, except:

 

(a)                                 Permitted Investments and other liquid
investments reasonably acceptable to the Administrative Agent and approved as
part of the investment policy adopted by the audit committee of the Borrower’s
board of directors;

 

(b)                                 loans or advances to officers, directors and
employees of the Borrower and its Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) to purchase stock in the Borrower and (iii) for purposes
not described in the foregoing clause (i) or (ii), in an aggregate principal
amount outstanding at any time not to exceed $2,500,000;

 

(c)                                  Investments (i) by the Borrower or any of
its Subsidiaries in any Loan Party (excluding any new Subsidiary that becomes a
Loan Party pursuant to such Investment), (ii) by any Subsidiary that is not a
Loan Party in any other Subsidiary that is also not a Loan Party, (iii) by the
Borrower or any of its Subsidiaries (A) in any Subsidiary; provided that the
aggregate

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

76

--------------------------------------------------------------------------------


 

amount of such Investments made by Loan Parties after the Effective Date in
Subsidiaries that are not Loan Parties in reliance on this clause
(iii)(A) (together with the amount of Investments made in Subsidiaries that are
not Loan Parties pursuant to Sections 6.04(h) and 6.04(n)) shall not exceed the
Non-Loan Party Investment Amount at the time of any such Investment, (B) in any
Subsidiary that is not a Loan Party, constituting an exchange of Equity
Interests of such Subsidiary for Indebtedness of such Subsidiary or
(C) constituting Guarantees of Indebtedness or other monetary obligations of
Subsidiaries that are not Loan Parties owing to any Loan Party, (iv) by the
Borrower or any of its Subsidiaries in Subsidiaries that are not Loan Parties so
long as such Investment is part of a series of simultaneous Investments that
result in the proceeds of the initial Investment being invested in one or more
Loan Parties and (v) by the Borrower or any of its Subsidiaries in any
Subsidiary that is not a Loan Party, consisting of the contribution of Equity
Interests of any other Subsidiary that is not a Loan Party so long as the Equity
Interests of the transferee Subsidiary is pledged to secure the Secured
Obligations;

 

(d)                                 Investments consisting of extensions of
trade credit in the ordinary course of business;

 

(e)                                  Investments existing or contemplated on the
date hereof and set forth on Schedule 6.04(e) and any modification, replacement,
renewal, reinvestment or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment to
the extent as set forth on Schedule 6.04(e) or as otherwise permitted by this
Section 6.04;

 

(f)                                   Investments in Swap Agreements permitted
under Section 6.01(vi);

 

(g)                                  promissory notes and other non-cash
consideration received in connection with Dispositions permitted by
Section 6.05;

 

(h)                                 Permitted Acquisitions; provided that the
aggregate amount of cash and non-cash consideration paid or provided by the
Borrower or any other Loan Party after the Effective Date in reliance on this
Section 6.04(h) (together with any Investments made in Subsidiaries that are not
Loan Parties pursuant to Sections 6.04(c)(iii)(A) and 6.04(n)) for Permitted
Acquisitions (including the aggregate principal amount of all Indebtedness
assumed in connection with Permitted Acquisitions) for any Subsidiary that shall
not be or, after giving effect to such Permitted Acquisition, shall not become a
Loan Party, shall not exceed the Non-Loan Party Investment Amount at such time;

 

(i)                                     extensions of credit and guarantees
permitted by Section 6.01 and Restricted Payments permitted by Section 6.06;

 

(j)                                    Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers consistent with past practices;

 

(k)                                 Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy or reorganization
of suppliers and customers or in settlement of delinquent obligations of, or
other disputes with, customers and suppliers or upon the foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment;

 

(l)                                     advances of payroll payments to
employees in the ordinary course of business;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

77

--------------------------------------------------------------------------------


 

(m)                             Investments of a Subsidiary acquired after the
Effective Date or of a Person merged, amalgamated or consolidated with any
Subsidiary in accordance with this Section and Section 6.03 after the Effective
Date (other than existing Investments in Subsidiaries of such Subsidiary or
Person, which must comply with the requirements of Section 6.04(h) or 6.04(m))
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation;

 

(n)                                 acquisitions of, investments in, and loans
and advances to, joint ventures and other Persons by the Borrower and its
Subsidiaries, so long as the aggregate amount invested, loaned or advanced
pursuant to this Section 6.04(n) (determined without regard to any write-downs
or write-offs of such investments, loans or advances), together with any
Investments made in Subsidiaries that are not Loan Parties pursuant to Sections
6.04(c)(iii)(A) and 6.04(h), does not exceed the Non-Loan Party Investment
Amount at such time;

 

(o)                                 the licensing, sublicensing or contribution
of rights in any Intellectual Property pursuant to joint marketing,
distribution, or development arrangements with Persons other than the Borrower
and its Subsidiaries in the ordinary course of business;

 

(p)                                 Investments to the extent that payment for
such Investments is made solely by the issuance of Equity Interests (other than
Disqualified Equity Interests) of the Borrower (or any direct or indirect parent
of the Borrower) to the seller of such Investments;

 

(q)                                 any Investments in a Subsidiary that is not
a Loan Party or in a joint venture, in each case, to the extent such Investment
is contemporaneously repaid in full with a dividend or other distribution from
such Subsidiary or joint venture;

 

(r)                                    the forgiveness or conversion to Equity
Interests of any Indebtedness owed by a Loan Party and permitted by
Section 6.02;

 

(s)                                   Subsidiaries of Borrower may be
established or created if the Borrower and such Subsidiary comply with the
requirements of Section 5.11, if applicable; provided that, in each case, to the
extent such new Subsidiary is created solely for the purpose of consummating an
acquisition permitted by this Section 6.04, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transactions, such new
Subsidiary shall not be required to take the actions set forth in Section 5.11,
as applicable, until the respective acquisition is consummated (at which time
the surviving entity of the respective transaction shall be required to so
comply in accordance with the provisions thereof);

 

(t)                                    to the extent that they constitute
Investments, purchases and acquisitions of inventory, supplies, materials and
equipment or purchases of contract rights or licenses or leases of intellectual
property, in each case in the ordinary course of business;

 

(u)                                 other Investments by the Borrower or any of
its Subsidiaries not to exceed, in the aggregate, at any time outstanding,
$5,000,000;

 

(v)                                 Investment of cash in Foreign Subsidiaries,
limited to the amount required for the purchases by such Foreign Subsidiaries of
Intellectual Property as contemplated by Section 6.05(q);

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

78

--------------------------------------------------------------------------------


 

(w)                               Guarantees of leases and other obligations
that do not constitute Indebtedness;

 

(x)                                 to the extent permitted by
Section 6.13, Investments in Identified Projects in amounts not to exceed the
amounts set forth in Schedule 6.04(x) opposite such Identified Project.

 

Section 6.05                             Asset Sales. The Borrower will not, nor
will it permit any of its Subsidiaries to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will the
Borrower permit any of its Subsidiaries to issue any additional Equity Interest
in such Subsidiary (other than issuing directors’ qualifying shares, nominal
shares issued to foreign nationals to the extent required by applicable
Requirements of Law and other than issuing Equity Interests to the Borrower or
its Subsidiaries in compliance with Section 6.04(c)) (each, a “Disposition”),
except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, and Dispositions of property
no longer used or useful in the conduct of the business of the Borrower and its
Subsidiaries in each case in the ordinary course of business;

 

(b)                                 Dispositions of inventory and immaterial
assets in the ordinary course of business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property to the Borrower or
its Subsidiaries; provided that (i) to the extent constituting an Investment,
such Investment must be a permitted Investment in accordance with Section 6.04
and (ii) to the extent constituting a Disposition to a Subsidiary that is not a
Loan Party, such Disposition is for fair value and any promissory note or other
non-cash consideration received in respect thereof is a permitted Investment in
a Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

(e)                                  Dispositions permitted by
Section 6.03, Investments permitted by Section 6.04, Restricted Payments
permitted by Section 6.06 and Liens permitted by Section 6.02;

 

(f)                                   Dispositions of Permitted Investments;

 

(g)                                  Dispositions of accounts receivable in
connection with the collection or compromise thereof (other than in connection
with financing transactions);

 

(h)                                 leases, subleases, licenses or sublicenses,
in each case in the ordinary course of business in the life science industry and
that do not materially interfere with the business of the Borrower and its
Subsidiaries, taken as a whole;

 

(i)                                     transfers of property subject to
Casualty Events upon receipt of the Net Proceeds of such Casualty Event;

 

(j)                                    Dispositions of property to Persons other
than Subsidiaries (including the sale or issuance of Equity Interests of a
Subsidiary) not otherwise permitted under this Section 6.05; provided that
(i) no Event of Default shall exist at the time of, or would result from, such
Disposition (other than any such Disposition made pursuant to a legally binding

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

79

--------------------------------------------------------------------------------


 

commitment entered into at a time when no Default existed or would have resulted
from such Disposition), (ii) the aggregate fair market value of all property
disposed of in reliance on this clause (j) shall not exceed $2,500,000 in any
fiscal year; provided that the limitations set forth in this clause (ii) shall
not apply to any Disposition of assets acquired pursuant to a Permitted
Acquisition, which assets are not used or useful to the core or principal
business of the Borrower and its Subsidiaries, (iii) all dispositions made
pursuant to this clause (j) from the Date of this Agreement through and
including the Maturity Date shall not, in the aggregate, exceed $5,000,000 and
(iv) with respect to any Disposition pursuant to this clause (j), the Borrower
or a Subsidiary shall receive not less than 75% of such consideration in the
form of cash or Permitted Investments; provided, however, that for the purposes
of this clause (j), (A) any liabilities (as shown on the most recent balance
sheet of the Borrower provided hereunder or in the footnotes thereto) of the
Borrower or such Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Loan Document Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which the Borrower and all of the Subsidiaries shall have been validly released
by all applicable creditors in writing, shall be deemed to be cash, and (B) any
securities received by the Borrower or such Subsidiary from such transferee that
are converted by the Borrower or such Subsidiary into cash or Permitted
Investments (to the extent of the cash or Permitted Investments received) within
180 days following the closing of the applicable Disposition, shall be deemed to
be cash; and provided further that Dispositions of the Equity Interests in any
Subsidiary shall be prohibited unless it is for all of the outstanding Equity
Interests of such Subsidiary owned (directly or indirectly) by the Borrower,
except to the extent constituting a Permitted Investment in a Subsidiary under
Section 6.04; and

 

(k)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(l)                                     the lapse or abandonment of any
Intellectual Property or registrations (or applications for registration) with
respect thereto which in the good faith judgment of the Borrower are no longer
used or useful in its business;

 

(m)                             the unwinding of Swap Agreements permitted
hereunder pursuant to their terms;

 

(n)                                 transfers of condemned property as a result
of the exercise of “eminent domain” or other similar policies to the respective
Governmental Authority or agency that has condemned the same (whether by deed in
lieu of condemnation or otherwise), and transfers of property that have been
subject to a casualty to the respective insurer of such real property as part of
an insurance settlement;

 

(o)                                 any Disposition of any asset between or
among the Borrower and its Subsidiaries as a substantially concurrent interim
Disposition in connection with a Disposition otherwise permitted pursuant to
this Section 6.05;

 

(p)                                 the transfer for fair value of property
(including Equity Interests of Subsidiaries) to another Person in connection
with a joint venture arrangement with respect to the transferred property,
provided that such transfer is permitted under Section 6.04(n);

 

(q)                                 Dispositions of Intellectual Property owned
by a Loan Party to a Foreign Subsidiary of the Borrower; provided that (i) such
Disposition must be reasonably necessary for the Borrower to avoid materially
adverse Tax consequences, (ii) the Foreign Subsidiary receiving

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

80

--------------------------------------------------------------------------------


 

such Intellectual Property shall covenant and agree not to pledge any interest
in such Intellectual Property to any third party, (iii) any such transferred
Intellectual Property shall be subject to an  exclusive license in favor of the
Loan Parties for use in the United States in form and substance reasonably
satisfactory to the Administrative Agent, and which license rights shall be
subject to a first lien security interest in favor of the Administrative Agent,
(iv) any Foreign Subsidiary receiving such Intellectual Property shall not
conduct any other material business other than (1) holding such Intellectual
Property, (2) entering into license agreements in the ordinary course of
business with Foreign Subsidiaries for use of such Intellectual Property in
foreign jurisdictions, and (3) entering into license agreements with third
parties for use in foreign jurisdictions in the ordinary course of business in
the life sciences industry and (v) no patents and other Intellectual Property
relating to “CUBICIN” may be transferred to a Foreign Subsidiary and (vi) all
Intellectual Property owned by the Loan Parties on the Closing Date may be
transferred to a Foreign Subsidiary under this Section 6.05(q) only prior to the
second anniversary of the Closing Date; provided that the license agreement
referred to in clause (iii) shall, at a minimum, (1) be perpetual, (2) provide
the Administrative Agent and its successors and assigns the rights and remedies
upon an Event of Default provided for other permitted Intellectual Property
licenses and arrangements under the Collateral Agreement, (3) require the
Administrative Agent’s consent for any amendment of the license agreement that
alters the terms and conditions of the license agreement in any manner adverse
to the interests of a Loan Party or the Lenders, (4) specify that it may not be
terminated in connection with a Loan Party’s bankruptcy, (5) include the right
of any Loan Party that is a party thereto to assume and assign the license in
the event of its bankruptcy or insolvency, and (6) include a covenant by the
Foreign Subsidiary not to move for, or consent to, the termination of or
rejection of the license in a bankruptcy or insolvency of the Foreign
Subsidiary; and

 

(r)                                    Dispositions listed on Schedule 6.05(r);
provided that 50% of the Net Proceeds of such Dispositions shall be immediately
applied to prepay the Revolving Loans then outstanding pursuant to Section 2.10.

 

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Sections 6.05(e), (g), (i), (o) and (p) and except for
Dispositions by a Loan Party to another Loan Party), shall be for no less than
the fair market value of such property at the time of such Disposition.

 

Section 6.06                             Restricted Payments; Certain Payments
of Indebtedness.

 

(a)                                 The Borrower will not, nor will it permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except:

 

(i)                           each Subsidiary may make Restricted Payments to
the Borrower or any other Subsidiary; provided that if such Subsidiary is a Loan
Party, then it can only make a Restricted Payment pursuant to this
Section 6.06(a)(i) to another Loan Party;

 

(ii)                       the Borrower and each of its Subsidiaries may declare
and make dividend payments or other distributions payable solely in the
Qualified Equity Interests of such Person; provided that in the case of any such
Restricted Payment by a Subsidiary that is not a Wholly Owned Subsidiary of the
Borrower, such Restricted Payment is made to the Borrower, any Subsidiary and to
each other owner of Equity Interests of such Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests;

 

(iii)                     the Borrower and each of its Subsidiaries may
(A) repurchase for fair value Equity Interests held by former directors,
officers, employees and consultants;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

81

--------------------------------------------------------------------------------


 

(B) pay withholding or similar Taxes payable by present or former directors,
officers, employees or consultants in respect of their Equity Interests and
(C) repurchase Equity Interests deemed to occur upon a cashless exercise of
options or warrants;

 

(iv)                    the Borrower and each of its Subsidiaries may make
Restricted Payments in cash to the Borrower or any of its Subsidiaries:

 

(1)                                 the proceeds of which will be used to pay
the Tax liability to the relevant jurisdiction in respect of consolidated,
combined, unitary or affiliated returns attributable to the income of the
Borrower and/or any Subsidiary; provided that Restricted Payments made pursuant
to this clause (a)(iv)(1) shall not exceed the Tax liability that the Borrower
and/or the relevant Subsidiaries (as applicable) would have incurred were such
Taxes determined as if such entity(ies) were a stand-alone taxpayer or a
stand-alone group;

 

(2)                                 the proceeds of which shall be used to pay
(1) its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses) that are reasonable and customary and incurred
in the ordinary course of business, and customary indemnification claims made by
directors or officers of the Borrower (or any parent thereof), in each case to
the extent attributable to the ownership or operations of the Borrower and its
Subsidiaries, (2) fees and expenses (x) due and payable by any of the
Subsidiaries and (y) otherwise permitted to be paid by such Subsidiary under
this Agreement and (3) amounts due and payable pursuant to Section 6.07(v);

 

(3)                                 the proceeds of which shall be used to pay
franchise or similar Taxes and other fees, Taxes and expenses required to
maintain its corporate or legal existence or to maintain and protect its
interest in each and every item of such IP Collateral in full force and effect;

 

(4)                                 the proceeds of which shall be used to make
Restricted Payments permitted by Section 6.06(a)(iii);

 

(5)                                 the proceeds of which shall be used to make
payments permitted by clause (b)(i) of this Section 6.06;

 

(6)                                 the proceeds of which are applied to the
purchase or other acquisition of all or substantially all of the property and
assets or business of any Person, or of assets constituting a business unit, a
line of business or division of such Person, or of all the Equity Interests in a
Person, provided that such purchase or other acquisition would have constituted
a “Permitted Acquisition” permitted to be made pursuant to Section 6.04;
provided, further, that (A) such Restricted Payment shall be made concurrently
with the closing of such purchase or other acquisition, (B) the recipient of
such Restricted Payment shall, immediately following the closing thereof, cause
(1) all property acquired (whether assets or Equity Interests) to be contributed
to the Borrower or one of its Subsidiaries or (2) the merger (to the extent
permitted in Section 6.03) of the Person formed or acquired into the Borrower or
one of its Subsidiaries in order to consummate such purchase or other
acquisition and (C) such Investment shall be deemed to be made by the Borrower
or such Subsidiary pursuant to Section 6.04(h); and

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

82

--------------------------------------------------------------------------------


 

(7)                                 the proceeds of which shall be used to pay
fees and expenses related to any unsuccessful debt or equity offering or
proposed Permitted Acquisition, other Investment or Disposition; and

 

(v)                       the Borrower may make Restricted Payments to the
extent of the Net Proceeds received by the Borrower (and in the case of
Restricted Payments by the Borrower, to the extent contributed to the Borrower
as cash common equity) from any issuance of Equity Interests (other than
Disqualified Equity Interests) of the Borrower, so long as such Restricted
Payment is made within 90 days of the receipt of such Net Proceeds and, with
respect to any such Restricted Payments, no Event of Default shall have occurred
and be continuing or would result therefrom;

 

(vi)                    to the extent constituting Restricted Payments, the
Borrower and its Subsidiaries may enter into transactions expressly permitted by
Sections 6.03 and 6.04;

 

(vii)                 the Borrower or any of its Subsidiaries may (i) pay cash
in lieu of fractional shares in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any non-cash
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion;

 

(viii)              Restricted Payments in order to effectuate payments that at
such time are permitted to be made pursuant to Section 6.07(iii), (v), (vi) and
(vii);

 

(ix)                    the payment of dividends and distributions within sixty
(60) days after the date of declaration thereof, if at the date of declaration
of such payment, such payment would have complied with the other provisions of
this Section 6.06;

 

(x)                       redemptions in whole or in part of any of its Equity
Interests for another class of its Equity Interests or with proceeds from
substantially concurrent equity contributions or issuances of new Equity
Interests; provided that such new Equity Interests contain terms and provisions
at least as advantageous to the Lenders in all respects material to their
interests as those contained in the Equity Interests redeemed thereby; and

 

(xi)                    the Borrower may repurchase shares of its common stock
in the open market or in private transactions or pay cash dividends on its
common stock; provided that (i) no Default has occurred and is continuing or
would result therefrom, (ii) immediately after giving effect to any such
Restricted Payment, the Consolidated Leverage Ratio shall not be greater than
2.00 to 1.00 on a Pro Forma Basis, and (iii) the Administrative Agent shall have
received a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying and attaching
calculations demonstrating compliance with the requirements of clause
(ii) above.

 

(b)                                 The Borrower will not, nor will it permit
any other Subsidiary to, make or pay, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Junior Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

83

--------------------------------------------------------------------------------


 

termination of any Junior Financing, or any other payment (including any payment
under any Swap Agreement) that has a substantially similar effect to any of the
foregoing, except:

 

(i)                           payment of regularly scheduled or required
interest and principal payments as, in the form of payment and when due in
respect of any Indebtedness to the extent such payments in respect of any Junior
Financing are permitted by the subordination provisions thereof;

 

(ii)                        refinancings, refundings, renewals, modifications or
exchanges of Indebtedness to the extent permitted by Section 6.01; and

 

(iii)                     the conversion of any Junior Financing to Equity
Interests (other than Disqualified Equity Interests) of the Borrower or any of
its direct or indirect parent companies;

 

Section 6.07                             Transactions with Affiliates. The
Borrower will not, nor will it permit any of its Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions (other than any transactions or series of related transactions with
respect to which the aggregate consideration paid, or fair market value of
property Disposed of, by the Borrower and its Subsidiaries is less than
$2,000,000) with, any of its Affiliates, except (i) transactions with the
Borrower or any of its Subsidiaries (or an entity that becomes a Subsidiary of
the Borrower as a result of the transaction); (ii) on terms substantially as
favorable to the Borrower or such Subsidiary as would be obtainable by such
Person at the time in a comparable arm’s-length transaction with a Person other
than an Affiliate; (iii) the payment of fees and expenses related to the
Transactions; (iv) issuances of Equity Interests (and options and warrants
therefor) of the Borrower to the extent otherwise permitted by this Agreement;
(v) employment, compensation and severance arrangements between the Borrower and
its Subsidiaries and their respective officers, directors, consultants and
employees in the ordinary course of business or otherwise in connection with the
Transactions (including loans and advances pursuant to Sections 6.04(b) and
6.04(l); (vi) the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, directors, officers and employees of
the Borrower and its Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries; (vii) transactions pursuant to permitted agreements in existence
or contemplated on the Effective Date and set forth on Schedule 6.07 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect; (viii) Restricted Payments permitted under
Section 6.06; (ix) Investments in the Borrower’s Subsidiaries and joint ventures
(to the extent any such Subsidiary is an Excluded Subsidiary or any such joint
venture is only an Affiliate as a result of Investments by the Borrower and its
Subsidiaries in such Subsidiary or joint venture) to the extent otherwise
permitted under Section 6.04; and (x) transactions between the Borrower or any
of its Subsidiaries and any Person that is an Affiliate solely due to the fact
that a director of such Person is also a director of the Borrower, provided,
that such director abstains from voting as a director of the Borrower on any
matter involving such other Person.

 

Section 6.08                             Restrictive Agreements. The Borrower
will not, nor will it permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower and its Subsidiary Guarantors to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Secured Obligations or
(b) the ability of any Subsidiary that is not a Loan Party to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to any Subsidiary or to Guarantee Indebtedness of any
Subsidiary; provided that the foregoing clauses (a) and (b) shall not apply to
any such restrictions that (i)(x) exist on the date hereof and (to the extent
not otherwise permitted by this Section 6.08) are listed on Schedule 6.08 and
(y) any renewal or

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

84

--------------------------------------------------------------------------------

 

extension of a restriction permitted by clause (i)(x) or any agreement
evidencing such restriction so long as such renewal or extension does not expand
the scope of such restrictions, taken as a whole, in any material respect,
(ii)(x) are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary, so long as such restrictions were not entered into solely in
contemplation of such Person becoming a Subsidiary and (y) any renewal or
extension of a restriction permitted by clause (ii)(x) or any agreement
evidencing such restriction so long as such renewal or extension does not expand
the scope of such restrictions, taken as a whole, in any material respect,
(iii) are in connection with Indebtedness of a Subsidiary that is not a Loan
Party that is permitted by Section 6.01, provided that such restrictions will
not materially affect the Borrower’s ability to pay the Loan Documentation
Obligations as they become due, (iv) are customary restrictions that arise in
connection with any Disposition permitted by Section 6.05 applicable pending
such Disposition solely to the assets subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 6.04, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 6.01 but solely to the extent any negative pledge
relates to the property financed by or securing such Indebtedness (and excluding
in any event any Indebtedness constituting any Junior Financing), (vii) are
imposed by Requirements of Law, (viii) are customary restrictions contained in
leases, subleases, or licenses otherwise permitted hereby so long as such
restrictions relate only to the assets subject thereto, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower and its Subsidiaries, (xi) are customary
provisions restricting assignment of any license, lease or other agreement
entered into in the ordinary course of business and otherwise permitted
hereunder, (xii) are restrictions on cash (or Permitted Investments) or deposits
imposed by customers under contracts entered into in the ordinary course of
business (or otherwise constituting Permitted Encumbrances on such cash or
Permitted Investments or deposits); (xiii) are customary net worth provisions
contained in real property leases or licenses of intellectual property entered
into by the Borrower or any of its Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Loan Parties and their subsidiaries to
meet their ongoing obligations or (xiv) are imposed on property or assets
created or acquired after the Effective Date and co-owned by Borrower and one or
more third parties that are not Subsidiaries of Borrower

 

Section 6.09                             Amendment of Junior Financing and
Organizational Documents. The Borrower will not, nor will it permit any of its
Subsidiaries to, amend, modify, waive, terminate or release the documentation
governing any Junior Financing or any Organizational Document, in each case if
the effect of such amendment, modification, waiver, termination or release is
materially adverse to the Lenders.

 

Section 6.10                             Interest Coverage Ratio. Commencing
with the fiscal quarter ending March 31, 2013, the Borrower will not permit the
Interest Coverage Ratio, in each case as of the last day of any fiscal quarter,
to be less than 4.00 to 1.00.

 

Section 6.11                             Total Leverage Ratio. The Borrower will
not permit the Total Leverage Ratio, as of the last day of any fiscal quarter,
to exceed 3.00:1.00.

 

Section 6.12                             Changes in Fiscal Periods. The Borrower
will not make any change in fiscal year; provided, however, that the Borrower
may, upon written notice to the Administrative Agent, change its fiscal year to
any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

85

--------------------------------------------------------------------------------


 

Section 6.13                             Maximum Capital Expenditures. As of
each fiscal year set forth below the Borrower shall not permit Capital
Expenditures (other than Maintenance Capital Expenditures) for the Borrower and
its Subsidiaries to exceed the sum of (a) the following amount for such fiscal
year:

 

Fiscal Year

 

Capital
Expenditures

 

 

 

 

 

2013

 

$

[]

*

2014

 

$

[]

*

2015

 

$

[]

*

 

plus (b) the amount by which the actual Capital Expenditures (other than
Maintenance Capital Expenditures) for the previous fiscal year were less than
the maximum amount permitted by this Section 6.13; provided that (i) amounts
pursuant to this clause (b) shall be limited to the remaining amounts for the
immediately preceding fiscal year and (ii) in determining whether any amount is
available for carryover, the amount expended in any fiscal year shall be deemed
to be expended first from the amounts set forth in clause (a) above and second
from the additional amount (if any) available pursuant to this clause (b).

 

Article VII
Events of Default

 

Section 7.01                             Events of Default. If any of the
following events (any such event, an “Event of Default”) shall occur:

 

(a)                                 any Loan Party shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any Loan Party shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in paragraph (a) of this Section) payable under any Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries in any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)                                 the Borrower or any of its Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in Sections 5.01, 5.02, 5.04 (with respect to the existence of the Borrower),
5.08, 5.10 or 5.11 or in Article VI;

 

(e)                                  the Borrower or any of its Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in any Loan Document (other than those specified in paragraph (a), (b) or (d) of
this Section), and such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent or the Required
Lenders to the Borrower;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

86

--------------------------------------------------------------------------------


 

(f)                                   the Borrower or any of its Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to any applicable grace period);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with all applicable grace periods having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this paragraph (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement) or (ii) termination
events or similar events occurring under any Swap Agreement that constitutes
Material Indebtedness (it being understood that paragraph (f) of this
Section will apply to any failure to make any payment required as a result of
any such termination or similar event);

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation, court
protection, reorganization or other relief in respect the Borrower, any direct
or indirect parent of the Borrower, or any Material Subsidiary of the Borrower
or its debts, or of a material part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, examiner,
sequestrator, conservator or similar official for the Borrower and its Material
Subsidiaries or for a material part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any of its Material
Subsidiaries shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, court protection, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Section, (iii) apply for or consent to the appointment
of a receiver, trustee, examiner, custodian, sequestrator, conservator or
similar official for the Borrower and its Material Subsidiaries or any of them,
or for a material part of their respective assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding
or (v) make a general assignment for the benefit of creditors;

 

(j)                                    one or more enforceable judgments for the
payment of money in an aggregate amount in excess of $20,000,000 (to the extent
not covered by insurance as to which the insurer has been notified of such
judgment or order and has not denied coverage) shall be rendered against the
Borrower or any of its Subsidiaries or any direct or indirect parent company of
the Borrower or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any judgment creditor shall legally attach or levy upon
assets of such Loan Party that are material to the businesses and operations of
the Borrower and its Subsidiaries or such parent company, taken as a whole, to
enforce any such judgment;

 

(k)                                 an ERISA Event occurs that has resulted or
could reasonably be expected to result in liability of a Loan Party in an
aggregate amount that could reasonably be expected to

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

87

--------------------------------------------------------------------------------


 

result in a Material Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount that could reasonably
be expected to result in a Material Adverse Effect;

 

(l)                                     any Lien purported to be created under
any Security Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien on any material portion of the Collateral,
with the priority required by the applicable Security Document, except (i) to
the extent the Lien or the available remedies in connection with the Lien is
expressly limited by the Credit Agreement, the Collateral Agreement or any
Security Document, (ii) as a result of the Administrative Agent’s failure to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file Uniform
Commercial Code continuation statements, (iii) as to Collateral consisting of
real property to the extent that such losses are covered by a lender’s title
insurance policy or (iv) as a result of acts or omissions of the Administrative
Agent or any Lender;

 

(m)                             any Loan Document or any Guarantee of the Loan
Document Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

 

(n)                                 any of the Guarantees of the Loan Document
Obligations by any Loan Party pursuant to the Guarantee Agreement shall cease to
be in full force and effect (in each case, other than in accordance with the
terms of the Loan Documents);

 

(o)                                 any of the Loan Document Obligations for any
reason shall cease to be “Senior Indebtedness” (or any comparable term) under,
and as defined in, any documentation relating to any subordinated Junior
Financing, or the subordination provisions set forth in any documentation
relating to Junior Financing shall cease to be effective or cease to be legally
valid, binding and enforceable against the holders of any Junior Financing, or
in each case any Loan Party shall assert any of the foregoing;

 

(p)                                 a Change in Control shall occur; or

 

(q)                                 the Borrower or any other Loan Party shall
fail to comply with the requirements of Section 5.12(b) hereof;

 

then, and in every such event (with respect to clauses (i) and (ii) below, other
than an event with respect to the Borrower described in paragraph (h) or (i) of
this Article), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take any or all of the following actions, at the same
or different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in paragraph (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and (iii) exercise any and all rights and remedies
available to it under the Loan Documents and applicable law; provided, however,
that any

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

88

--------------------------------------------------------------------------------


 

permitted licenses to Intellectual Property existing at the time of or during an
Event of Default shall survive in full force and effect and be accepted by the
Administrative Agent and neither the Administrative Agent nor any Lender (or
anyone acting on behalf of any of the foregoing) shall (1) terminate such
license or petition a court to do so, (2) take any steps to oppose such
licensee’s exercise of any rights under Section 365(n) of the Bankruptcy Code or
(3) interfere with the rights of such licensee to such Intellectual Property as
provided in the applicable Intellectual Property license agreement or
arrangements, or petition a court to do so.

 

Article VIII
Administrative Agent

 

Section 8.01                             Appointment and Authority.

 

(a)                                 Each of the Lenders, the Swingline Lender
and the Issuing Banks hereby irrevocably appoints Royal Bank of Canada to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Banks, and
the Borrower shall not have rights as a third party beneficiary of, or any
obligations under, any of such provisions except for its consent rights set
forth in Section 8.06.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders, the
Swingline Lender and the Issuing Banks hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and
Issuing Bank for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.03 as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

 

Section 8.02                             Rights as a Lender. The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 8.03                             Exculpatory Provisions. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

89

--------------------------------------------------------------------------------


 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 9.02 and in the last paragraph of
Section 7.01) or (ii) in the absence of its own gross negligence or willful
misconduct; provided that the Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or an Issuing Bank;
and

 

(e)                                  shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

Section 8.04                             Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

90

--------------------------------------------------------------------------------


 

be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

 

Section 8.05                             Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 8.06                             Resignation of Administrative Agent.
The Administrative Agent may resign at any time upon 30 days’ notice to the
Lenders, the Issuing Banks and the Borrower, subject to the appointment of a
successor administrative agent in accordance with this Section 8.06.  If the
Administrative Agent (or an Affiliate thereof) becomes a Defaulting Lender and
is not performing its role hereunder as Administrative Agent, the Administrative
Agent may be removed as the Administrative Agent hereunder at the request of the
Borrower or the Required Lenders upon 10 days’ notice to the Administrative
Agent, subject to the appointment of a successor administrative agent in
accordance with this Section 8.06.  Upon receipt of any such notice of
resignation or upon any such removal, the Required Lenders shall have the right,
with the Borrower’s consent (such consent not to be unreasonably withheld or
delayed) (provided that no consent of the Borrower shall be required if an Event
of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing), to appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent, which shall be
an Approved Bank with an office in the United States, or any Affiliate of any
such Approved Bank; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring Administrative Agent may in its discretion
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Banks directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Section 8.07                             Non-Reliance on Administrative Agent
and Other Lenders. Each Lender and Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

91

--------------------------------------------------------------------------------


 

Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 8.08                             No Other Duties, Etc. Anything herein
to the contrary notwithstanding, neither the Lead Arranger nor any person named
on the cover page hereof as a Co-Documentation Agent, Bookrunner or Syndication
Agent shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

 

Section 8.09                             Administrative Agent May File Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or outstanding Letter
of Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letters of Credit outstanding and all other Secured Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.12 and 9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.12 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank or in any such proceeding.

 

Section 8.10                             No Waiver; Cumulative Remedies;
Enforcement. No failure by any Lender, any Issuing Bank or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

92

--------------------------------------------------------------------------------


 

under each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks or the Swingline Lender from exercising the rights and remedies
that inure to their benefit hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.18), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article VII and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.18,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

Section 8.11                             Withholding Taxes. To the extent
required by any applicable law, the Administrative Agent may deduct or withhold
from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If the IRS or any other authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective, or for any other reason),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 2.16 to the extent the Borrower is required to do
so pursuant to such Section) fully for all amounts paid, directly or indirectly,
by the Administrative Agent as Taxes or otherwise, together with all expenses
incurred, including reasonable legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article VIII.  The agreements
in this Article VIII shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations.

 

Section 8.12                             Lender. For the avoidance of doubt, the
term “Lender” in this Article VIII shall include each Issuing Bank.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

93

--------------------------------------------------------------------------------


 

Article IX

Miscellaneous

 

Section 9.01                             Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic transmission, as follows:

 

(i)                           if to the Borrower, the Administrative Agent, or
Royal Bank of Canada, in its capacity as Issuing Bank or Swingline Lender, to
the address, fax number, e-mail address or telephone number specified for such
Person on Schedule 9.01; and

 

(ii)                        if to any other Lender or Issuing Bank, to it at its
address (or fax number, telephone number or e-mail address) set forth in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and Issuing Banks hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures reasonably approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender or
Issuing Bank pursuant to Article II if such Lender or Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

94

--------------------------------------------------------------------------------

 

or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, any Issuing Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, any Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)           Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the Swingline Lender and each Issuing Bank may change its address,
electronic mail address, fax or telephone number for notices and other
communications or website hereunder by notice to the other parties hereto.  Each
other Lender may change its address, fax or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender, each Swingline Lender and each Issuing Bank
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.

 

(e)           Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Banks, the Swingline Lender and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Issuing Bank, the Swingline Lender, each Lender
and the Related Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in the absence of gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent and each of the parties hereto hereby consents to such
recording.

 

Section 9.02          Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power under this Agreement or any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

95

--------------------------------------------------------------------------------


 

Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.  No notice or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

(b)           Neither this Agreement, any Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (or the Administrative Agent with the consent
of the Required Lenders) or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and the Loan Party or Loan Parties that are parties thereto, in each case with
the consent of the Required Lenders, provided that no such agreement shall

 

(i)         increase the Commitment of any Lender without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

 

(ii)        reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that any change to the definition of Total Leverage Ratio or in the
component definitions thereof shall not constitute a reduction of interest or
fees), provided that only the consent of the Required Lenders shall be necessary
to waive any obligation of the Borrower to pay default interest pursuant to
Section 2.12(c);

 

(iii)       postpone the reimbursement date with respect to any LC Disbursement,
or any date for the payment of principal, any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby;

 

(iv)       (A) change Sections 2.07(a), 2.08(c), 2.10(c), 2.17(b) or
2.17(c) hereof in a manner that would alter the pro rata sharing of payments
required thereby, or (B) change Section 4.02 of the Security Agreement in a
manner that would alter the manner in which payments or prepayments of
principal, interest or other amounts hereunder shall be applied as among the
Lenders or Types of Loans, in each case without the written consent of each
Lender directly and adversely affected thereby;

 

(v)        change any of the provisions of this Section without the written
consent of each Lender directly and adversely affected thereby;

 

(vi)       change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender (or each Lender of such Class, as the case may be);;

 

(vii)      release any of the value of the Guarantees under the Guarantee
Agreement (except as expressly permitted or provided for in the Loan Documents)
without the written consent of each Lender;

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

96

--------------------------------------------------------------------------------


 

(viii)     release Collateral from the Liens of the Security Documents (except
as expressly permitted or provided for in the Loan Documents), without the
written consent of each Lender; or

 

(ix)       change the provisions of Section 4.02 without the written consent of
the Required Lenders;

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or any
Issuing Bank without the prior written consent of the Administrative Agent, such
Swingline Lender or such Issuing Bank, as the case may be.

 

Notwithstanding anything to the contrary contained in this Section 9.02 or
otherwise in this Agreement or any other Loan Document, (i) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified to
effect the provisions of Sections 2.19 and 2.20 with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any Lender or Issuing Bank, (ii) this Agreement and any other Loan Document may
be amended, supplemented or otherwise modified, or any provision thereof waived,
with the consent of the Administrative Agent and the Borrower without the need
to obtain the consent of any Lender or Issuing Bank, if such amendment,
supplement, modification or waiver is delivered in order to (A) cure
ambiguities, omissions, mistakes or defects or (B) cause any Security Document
to be consistent with this Agreement and the other Loan Documents, (iii) without
the consent of any Lender or Issuing Bank, the Borrower and the Administrative
Agent or any other collateral agent may enter into any amendment, supplement,
waiver or modification of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest of the Secured Parties in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interests
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document and (iv) the Fee Letter may be amended or modified, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  The Administrative Agent shall make available to the Lenders copies of
each amendment or other modification to this Agreement.

 

(c)           In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class, the consent of a Majority in Interest of the outstanding
Loans and unused Commitments of such Class) to such Proposed Change is obtained,
but the consent to such Proposed Change of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
(or in respect of any applicable Class of Loans or Commitments only, in the case
of any proposed amendment, modification, waiver or termination requiring the
consent of all directly and adversely affected Lenders) to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

97

--------------------------------------------------------------------------------


 

Commitment is being assigned, each Issuing Bank and Swingline Lender), which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding par principal amount
of its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(including pursuant to Section 2.11(a)) (or all such amounts in respect of any
applicable Class of Loans or Commitments only, in the case of any proposed
amendment, modification, waiver or termination requiring the consent of all
directly and adversely affected Lenders) from the Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (c) unless waived, the Borrower
or such Eligible Assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b).

 

(d)           Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the Commitments and Revolving Exposure of any Lender
that is at the time a Defaulting Lender shall not have any voting or approval
rights under the Loan Documents and shall be excluded in determining whether all
Lenders, all affected Lenders, the Required Lenders or Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to this Section 9.02); provided that (x) the Commitment of
any Defaulting Lender may not be increased or extended without the consent of
such Lender and (y) any waiver, amendment or modification requiring (i) the
consent of all Lenders or (ii) each affected Lender that affects any Defaulting
Lender more adversely than other affected Lenders, shall require the consent of
such Defaulting Lender.

 

Section 9.03          Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay, if the Effective Date occurs, (i) all
reasonable and documented or invoiced out-of-pocket costs and expenses incurred
by the Administrative Agent and its Affiliates (without duplication), the Lead
Arranger, the Swingline Lender and each Issuing Bank including the reasonable
fees, charges and disbursements of one counsel to the Administrative Agent, the
Lead Arranger, the Swingline Lender and each Issuing Bank and to the extent
reasonably deemed necessary by the Administrative Agent, one local counsel in
each relevant jurisdiction and, in the case of any conflict of interest (as
reasonably determined by the Administrative Agent, Issuing Bank, Swingline
Lender or Lead Arranger subject to such conflict), one additional counsel in
each relevant jurisdiction to each group of affected persons similarly situated
taken as a whole), in connection with the syndication of the credit facilities
provided for herein, and the preparation, execution, delivery and administration
of the Loan Documents or any amendments, modifications or waivers of the
provisions thereof, (ii) all reasonable and documented or invoiced out-of-pocket
costs and expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented or invoiced
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arranger,
each Issuing Bank, the Swingline Lender and each Lender, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Issuing Banks, the Lenders, the Swingline Lender and the Lead
Arranger in connection with the enforcement or protection of any rights or
remedies (A) in connection with the Loan Documents (including all such
reasonable costs and expenses incurred during any legal proceeding, including
any proceeding under any Debtor Relief Laws), including its rights under this
Section or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit; provided that such counsel shall be limited to one lead counsel and
such local counsel (exclusive of any reasonably necessary special counsel) as
may reasonably be deemed necessary

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

98

--------------------------------------------------------------------------------


 

by the Administrative Agent in each relevant jurisdiction and, in the case of an
actual or reasonably perceived conflict of interest, one additional counsel per
affected party.  For the avoidance of doubt, this paragraph (a) shall not apply
with respect to Indemnified Taxes, Other Taxes or Excluded Taxes, which shall be
governed solely by Section 2.16.

 

(b)           The Borrower shall indemnify the Administrative Agent, each
Issuing Bank, the Swingline Lender, each Lender, the Lead Arranger, the
Syndication Agent and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and reasonable
and documented or invoiced out-of-pocket fees and expenses of any one counsel
for any Indemnitee, incurred by or asserted against any Indemnitee by any third
party or by the Borrower or any of its Subsidiaries arising out of any claims,
actions, suits, inquiries, litigation, investigation or proceeding in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
Loan Document or any other agreement or instrument contemplated hereby or
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), or (iii) to the extent in any way arising from or relating to
any of the foregoing, any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any Mortgaged Property or any other property
currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any other Environmental Liability related in any way to
Borrower or any of its Subsidiaries, whether based on contract, tort or any
other theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, costs or related
expenses (x) resulted from the gross negligence, bad faith or willful misconduct
of such Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), (y) resulted from a
material breach of a funding or confidentiality requirement hereunder or under
the other Loan Documents by such Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment) or (z) arise from disputes between or among Indemnitees that do not
involve an act or omission by Borrower or any of its Subsidiaries (provided that
the Administrative Agent and the Lead Arranger shall be indemnified in their
capacities as such notwithstanding this clause (y)).  For the avoidance of
doubt, this paragraph (b) shall not apply with respect to Indemnified Taxes,
Other Taxes or Excluded Taxes, which shall be governed solely by Section 2.16.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or any Issuing Bank under
paragraph (a) or (b) of this Section, each Lender (or, in the case of a payment
to an Issuing Bank or the Swingline Lender, each Revolving Lender) severally
agrees to pay to the Administrative Agent or such Issuing Bank or Swingline
Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such Issuing Bank or Swingline
Lender in its capacity as such.  For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the aggregate Revolving
Exposures and unused Commitments at such time (or, in the case of a payment to
an Issuing Bank or Swingline Lender, its share of the aggregate Revolving
Exposures only).  The obligations of

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

99

--------------------------------------------------------------------------------


 

the Lenders under this paragraph (c) are subject to the last sentence of
Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations
under this paragraph (c)).

 

(d)           To the extent permitted by applicable law, the Borrower and the
Guarantors shall not assert, and each hereby waives, any claim against any
Indemnitee (i) for any direct or actual damages arising from the use by
unintended recipients of information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems (including the Internet) in connection
with this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such direct or actual damages are determined by
a court of competent jurisdiction by final, non-appealable judgment to have
resulted from the gross negligence or willful misconduct of, or a material
breach of a funding or confidentiality requirement hereunder or under the other
the Loan Documents by, such Indemnitee or its Related Parties or (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.  In addition, no Loan Party shall
be liable to an Indemnitee for any indirect, special, consequential or punitive
damages except any such damages incurred or paid by an Indemnitee to a third
party.

 

(e)           All amounts due under this Section shall be payable not later than
ten (10) Business Days after written demand therefor; provided, however, that
any Indemnitee shall promptly refund an indemnification payment received
hereunder to the extent that there is a final judicial determination that such
Indemnitee was not entitled to indemnification with respect to such payment
pursuant to this Section 9.03.

 

Section 9.04          Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Persons who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Indemnitees and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in
paragraphs (b)(ii) and (f) below, any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent (except with respect to
assignments to competitors of the Borrower) not to be unreasonably withheld or
delayed) of

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

100

--------------------------------------------------------------------------------


 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment by a Revolving Lender (x) to any other Revolving Lender or an
Affiliate of a Revolving Lender or an Approved Fund of a Revolving Lender,
(y) if (A) an Event of Default or (B) a Default under Section 7.01(a), (b), (h),
or (i) has occurred and is continuing or (z) prior to the completion of the
Syndication Period (as defined in the Fee Letter), provided that during such
period assignments shall be made in consultation with the (A) Borrower, (B) the
Administrative Agent and (C) each Issuing Bank and Swingline Lender; provided
that no consent of the Administrative Agent pursuant to clause (B) above or the
Issuing Bank or Swingline Lender pursuant to clause (C) above shall be required
for an assignment by a Revolving Lender to any other Revolving Lender or an
Affiliate of a Revolving Lender or an Approved Fund of a Revolving Lender 
Notwithstanding anything in this Section 9.04 to the contrary, if the Borrower
has not given the Administrative Agent written notice of its objection to such
assignment within five (5) Business Days after written notice to the Borrower
requesting such consent, the Borrower shall be deemed to have consented to such
assignment.

 

(ii)        Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 (and integral
multiples thereof), unless the Borrower and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed); provided that
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing, (B) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together (unless waived by
the Administrative Agent) with a processing and recordation fee of $3,500;
provided that the Administrative Agent, in its sole discretion, may elect to
waive such processing and recordation fee; provided further that assignments
made pursuant to Section 2.19(b) or Section 9.02(c) shall not require the
signature of the assigning Lender to become effective, (D) the assignee, if it
is not a Lender at the time of the assignment, shall deliver to the
Administrative Agent and the Borrower any Tax forms required by
Section 2.16(e) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws and (E) unless the Borrower otherwise consents, no assignment of
all or any portion of the Revolving Commitment of a Lender that is also an
Issuing Bank or Swingline Lender may be made unless (1) the assignee shall be or
become an Issuing Bank or Swingline Lender, as applicable, and assume a ratable
portion of the rights and obligations of such assignor in its capacity as
Issuing Bank or Swingline Lender, or (2) the assignor agrees, in its discretion,
to retain all of its rights with respect to and obligations to make or issue
Letters of Credit or Swingline Loans, as applicable, hereunder in which case the
Applicable Fronting Exposure of such

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

101

--------------------------------------------------------------------------------


 

assignor may exceed such assignor’s Revolving Commitment for purposes of
Sections 2.04(a) and 2.05(b) by an amount not to exceed the difference between
the assignor’s Revolving Commitment prior to such assignment and the assignor’s
Revolving Commitment following such assignment; provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing.

 

(iii)       Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and subject to the obligations and limitations of) Sections 2.14,
2.15, 2.16, 2.17 and 9.03 and to any fees payable hereunder that have accrued
for such Lender’s account but have not yet been paid).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations,
subject to the requirements of paragraph (c) of this Section.

 

(iv)       The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices, which it shall notify to
Borrower in writing, a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal and interest amounts of the Loans and LC
Exposure, LC Disbursements and amounts due under Section 2.04 owing to, each
Lender and Issuing Bank pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender or Issuing Bank, as applicable, hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.  This Section 9.04(b) and Section 2.08
shall be construed so that the Loans, The LC Exposure and the LS Disbursements
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any Tax forms required by
Section 2.16(e) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement until it has been
recorded in the Register as provided in this paragraph (v) and paragraph
(iv) above.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

102

--------------------------------------------------------------------------------


 

(vi)       The words “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(c)           (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Swingline Lender or the Issuing Banks, sell
participations to one or more banks or other Persons other than a natural
person, a Defaulting Lender, the Borrower or any of its Subsidiaries (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and any other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and any other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly and adversely affects such
Participant.  Subject to paragraph (c)(iii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the obligations and limitations of such Sections, including
such Participant’s compliance with Section 2.16(e)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

 

(ii)        Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register, complying
with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code and
the Treasury regulations issued thereunder (or any other relevant or successor
provisions of the Code or of such Treasury regulations), on which it enters the
name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  A Lender shall
not be obligated to disclose the Participant Register to any Person except to
the extent such disclosure is necessary to establish that any Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations.  The entries in the Participant Register shall be
conclusive, absent manifest error, and the Lenders, the Issuing Bank, the
Borrower and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

(iii)       Notwithstanding anything to the contrary herein, a Participant shall
not be entitled to receive any greater payment under Section 2.15 or
Section 2.16

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

103

--------------------------------------------------------------------------------


 

than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent.

 

(d)           Any Lender may, without the consent of the Borrower, the
Administrative Agent, Swingline Lender or Issuing Banks, at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or other “central”
bank, and this Section shall not apply to any such pledge or assignment of a
security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Section 9.05          Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.14, 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

104

--------------------------------------------------------------------------------

 

letter of credit that names such Issuing Bank as the beneficiary thereunder, or
otherwise), then from and after such time such Letter of Credit shall cease to
be a “Letter of Credit” outstanding hereunder for all purposes of this Agreement
and the other Loan Documents, and the Revolving Lenders shall be deemed to have
no participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(e) or (f).  Except for any provisions hereof which
by their express terms or the terms of this Section 9.05 survive such
termination, this Agreement will terminate upon termination of the Commitments
and repayment of all outstanding Loan Document Obligations.

 

Section 9.06          Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

Section 9.07          Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 9.07,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the Swingline Lender or an
Issuing Bank, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

Section 9.08          Right of Setoff. If an Event of Default shall have
occurred and be continuing, the Administrative Agent, each Lender, each Issuing
Bank, the Swingline Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations in whatever currency at any time owing by the Administrative Agent,
such Lender, any such Issuing Bank, the Swingline Lender or any such Affiliate
to or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower then due and owing under this Agreement held by the
Administrative Agent, such Lender, the Swingline Lender or Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender or Issuing
Bank shall have made any demand under this Agreement and although (i) such
obligations may be contingent or unmatured and (ii) such obligations are owed to
a branch or office of the Administrative Agent, such Lender, the Swingline
Lender or Issuing Bank different from the branch or office holding such deposit
or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.19 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

105

--------------------------------------------------------------------------------


 

right of setoff.  The Administrative Agent, the applicable Lender, the Swingline
Lender and applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section.  The rights of the
Administrative Agent, each Lender, each Issuing Bank, the Swingline Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that the Administrative Agent,
such Lender, such Issuing Bank, the Swingline Lender and their respective
Affiliates may have.

 

Section 9.09          Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.

 

(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in any
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to any Loan Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.10          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

106

--------------------------------------------------------------------------------


 

Section 9.11          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12          Confidentiality.

 

(a)           Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and its
and its Affiliates’ directors, officers, employees, trustees and agents,
including accountants, legal counsel and other agents and advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and any failure of such Persons acting on behalf of the
Administrative Agent, any Issuing Bank or the relevant Lender to comply with
this Section 9.12 shall constitute a breach of this Section 9.12 by the
Administrative Agent, such Issuing Bank or the relevant Lender, as applicable),
(ii) to the extent requested by any regulatory authority or self-regulatory
authority, required by applicable law or by any subpoena or similar legal
process; provided that solely to the extent permitted by law and other than in
connection with routine audits and reviews by regulatory and self-regulatory
authorities, each Lender and the Administrative Agent shall notify the Borrower
as promptly as practicable of any such requested or required disclosure in
connection with any legal or regulatory proceeding; provided further that in no
event shall any Lender or the Administrative Agent be obligated or required to
return any materials furnished by the Borrower or any of its Subsidiaries,
(iii) to any other party to this Agreement, (iv) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any Loan Document or the enforcement of rights hereunder or
thereunder, (v) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (B) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or derivative transaction
relating to any Loan Party or its Subsidiaries and its obligations under the
Loan Documents or (C) any pledgee referred to in Section 9.04(d), (vi) if
required by any rating agency; provided that prior to any such disclosure, such
rating agency shall have agreed in writing to maintain the confidentiality of
such Information or (vii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.  For the purposes hereof, “Information” means all information
received from the Borrower relating to the Borrower or any of its Subsidiaries
or their business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; it being
understood that all information received from the Borrower or any of its
Subsidiaries after the date hereof shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

107

--------------------------------------------------------------------------------


 

RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

Section 9.13          USA Patriot Act. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.

 

Section 9.14          Judgment Currency.

 

(a)           If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)           The obligations of the Borrower in respect of any sum due to any
party hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

Section 9.15          Release of Liens and Guarantees.

 

(a)           A Subsidiary Loan Party shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Security

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

108

--------------------------------------------------------------------------------


 

Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary (including pursuant to a merger with a Subsidiary that is not a Loan
Party).  Upon any sale or other transfer by any Loan Party (other than to the
Borrower or any Subsidiary Loan Party) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Security Document in
any Collateral or the release of any Subsidiary Loan Party from its Guarantee
under the Guarantee Agreement pursuant to Section 9.02, the security interests
in such Collateral created by the Security Documents or such Guarantee shall be
automatically released.  Upon termination of the aggregate Commitments and
payment in full of all Secured Obligations (other than (x) contingent
indemnification obligations as to which no claim has been made and (y) Secured
Cash Management Obligations and Secured Swap Obligations (each as defined in the
Collateral Agreement) as to which arrangements reasonably satisfactory to the
applicable Secured Party have been made) and the expiration or termination of
all Letters of Credit (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement, or
as a result of such Letters of Credit being backstopped or cash collateralized),
all obligations under the Loan Documents and all security interests created by
the Security Documents shall be automatically released.  In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release so long as the Borrower or applicable Loan Party shall
have provided the Administrative Agent such certifications or documents as the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Agreement.

 

(b)           The Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate its Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(iii), (iv), (v), (vii), (xi),
(xii) or (xiii).

 

(c)           Each of the Lenders and the Issuing Bank irrevocably authorizes
the Administrative Agent to provide any release or evidence of release,
termination or subordination contemplated by this Section 9.15.  Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Loan Party
from its obligations under any Loan Document, in each case in accordance with
the terms of the Loan Document and this Section 9.15.

 

Section 9.16          No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders, the Lead Arranger and the Syndication Agent
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the Lead
Arranger and the Syndication Agent, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders, the Lead Arranger and the Syndication Agent
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not and will not be acting as

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

109

--------------------------------------------------------------------------------


 

an advisor, agent or fiduciary for the Borrower its Affiliates or any other
Person and (B) none of the Administrative Agent, the Lenders, the Lead Arranger
or the Syndication Agent has any obligation to the Borrower or its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders, the Lead Arranger and the Syndication Agent
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Lenders, the Lead Arranger
and the Syndication Agent has any obligation to disclose any of such interests
to the Borrower or any of its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Lenders, the Lead Arranger or the Syndication
Agent with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 9.17          Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent, any Issuing Bank or any Lender shall receive interest in
an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged or
received by the Administrative Agent, any Issuing Bank or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the obligations
hereunder.

 

[Remainder of Page Intentionally Blank]

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

110

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

By:

/s/ David W. J. McGirr

 

 

Name: David W. J. McGirr

 

 

Title: Chief Financial Officer

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

By:

/s/ Rodica Dutka

 

 

Name: Rodica Dutka

 

 

Title: Manager, Agency

 

 

 

 

 

 

ROYAL BANK OF CANADA, as Swingline Lender, Issuing Bank and as a Lender

 

 

 

By:

/s/ Scott MacVicar

 

 

Name: Scott MacVicar

 

 

Title: Authorized Signatory

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK, USA, N.A., as a Lender

 

 

 

By:

/s/ Elise M. Russo

 

 

Name: Elise M. Russo

 

 

Title: Global Relationship Manager

 

 

 

 

 

 

 

SOVEREIGN BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Jay L. Massimo

 

 

Name: Jay L. Massimo

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Lori J. Egan

 

 

Name: Lori J. Egan

 

 

Title: Vice President

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Kelly Chin

 

 

Name: Kelly Chin

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

RBS CITIZEN BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Cheryl Carangelo

 

 

Name: Cheryl Carangelo

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, N.A., as a Lender

 

 

 

 

By:

/s/ Jennifer Hwang

 

 

Name: Jennifer Hwang

 

 

Title: Vice President

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Michael Tschida

 

 

Name: Michael Tschida

 

 

Title: Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS BANK, USA, as a Lender

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

*Confidential Treatment Requested.  Omitted portions filed with the Commission.

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------
